Exhibit 10.4

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

MASTER RESELLER AGREEMENT

By and Between

Siemens Enterprise Communications, Inc.

and

inContact, Inc.

 

MRA Products and Services Final    Page 1 of 81



--------------------------------------------------------------------------------

TABLE OF CONTENTS           MASTER RESELLER AGREEMENT      3      1.0   
    DEFINITIONS      3      2.0        SCOPE      3      3.0        TERM      8
     4.0        SPECIFIC PROJECT AMENDMENT – EXCEPTION PROCESS      8      5.0
       ORDERING      8      6.0        CHANGE ORDERS      10      7.0   
    TESTING      10      8.0        TITLE      10      9.0        DOCUMENTATION
     10    10.0        TRAINING      11    11.0        CHANGES AND NEW PRODUCT
DEVELOPMENT      11    12.0        SUBCONTRACTORS      12    13.0        PRICES
     12    14.0        INVOICING AND PAYMENT      13    15.0        AUDITS     
15    16.0        REPRESENTATIONS, WARRANTY, AND SERVICES      15    17.0   
    SUPPORT      17    18.0        INSURANCE      18    19.0        INDEMNITIES
     19    20.0        SOFTWARE LICENSE      21    21.0        DEVELOPMENT
COOPERATION      23    22.0        FORCE MAJEURE      23    23.0        DISPUTE
RESOLUTION      23    24.0        TERMINATION      25    25.0   
    CONFIDENTIAL INFORMATION      27    26.0        GENERAL      29      

ATTACHMENT A: DEFINITIONS

     

ATTACHMENT B: INITIAL TRAINING PROGRAMS

     

ATTACHMENT C: QUALITY ASSURANCE AND RELIABILITY REQUIREMENTS

     

ATTACHMENT D:ESCROW AGREEMENT

      ATTACHMENT E: SERVICE LEVEL AGREEMENT      

ATTACHMENT F: SPECIFIC PROJECT AMENDMENT

     

ATTACHMENT G: SUPPLIER’S PRICE LIST

     

ATTACHMENT H: PRODUCT ROADMAP

     

ATTACHMENT I: ADOPTION AGREEMENT

     

ATTACHMENT J: CUSTOMER AND PARTNER ENGAGEMENT SCENARIOS

     

ATTACHMENT K: SPECIFICATIONS/PRODUCTS

     

ATTACHMENT L: COUNTRY LIST

  

 

 

MRA Products and Services Final    Page 2 of 81



--------------------------------------------------------------------------------

MASTER RESELLER AGREEMENT

by and between

Siemens Enterprise Communications, Inc.

and

inContact, Inc.

This Master Reseller Agreement (“Agreement”), effective as of June 14, 2011,
(“Effective Date”) is entered into by and between inContact, Inc., a Delaware
corporation with offices located at 7730 South Union Park Avenue, Suite 500,
Salt Lake City, UT 84047 (“Supplier” or “inContact”) and Siemens Enterprise
Communications, Inc., a Delaware corporation with offices located at 5500 Broken
Sound Blvd., Boca Raton, FL 33487 (“Siemens”) (either party may be individually
referred to as “Party” or collectively as “Parties”). This Agreement sets forth
the terms under which Siemens may request the Supplier to provide Software
Product(s) included in Hosted Services and other Services for a customer
(“Customer”) or for resale by a Siemens authorized reseller pursuant to an
Order. As an exception to the standard process, if specific terms and conditions
are applicable to a particular transaction, the Parties shall agree to specific
terms and conditions on a transaction-by-transaction basis by executing a
Specific Project Amendment (“SPA”) in the form of Attachment F: Specific Project
Amendment.

WHEREAS, Siemens intends to use, market and resell the Hosted Services
(including Software products and SaaS applications) and other Services either as
a stand-alone offering or in combination with other products and to offer
authorized resellers the right to use, market and resell the Hosted Services and
Services;

WHEREAS, the Supplier is willing to provide the Hosted Services (including
Software products and SaaS applications) and other Services to Siemens as set
forth below; and

WHEREAS, Siemens and the Supplier desire to cooperate with regard to providing
the Hosted Services and Services for a Customer’s project(s) as described in
this Agreement.

NOW, THEREFORE, in consideration of the mutual obligations undertaken, the
Parties agree as follows.

1.0 DEFINITIONS

Certain definitions of capitalized terms are set forth in Attachment A:
Definitions. Other terms used in this Agreement are defined in the context in
which they are used and shall have the meanings there indicated.

2.0 SCOPE

2.1 General Scope. This Agreement provides the requirements for terms and
conditions under which Siemens may place Orders as provided in Article 5:
Ordering for Hosted Services and other

 

MRA Products and Services Final    Page 3 of 81



--------------------------------------------------------------------------------

Services from the Supplier for use by Siemens, for resale by Siemens either as
stand-alone products or combined with or integrated into other products offered
for sale by Siemens. Siemens may also offer the Hosted Services and other
Services for resale by authorized resellers and distributors of Siemens. Siemens
will also include Hosted Services and other Services to in its reseller and
distributor program in accordance with its existing referral fee programs.
Siemens Affiliates may also place Orders in accordance with Article 5: Ordering
upon entering an Adoption Agreement with the Supplier as provided in
Section 2.3.

2.2 Relation to Customer. The Supplier shall be solely responsible for
fulfillment of all obligations with regard to the Hosted Services and other
Services it provides to Siemens and/or a Customer except as expressly set forth
in this Agreement. To the extent that any terms and conditions of the agreement
between Siemens and a Customer (“Customer Agreement”) are applicable to the
Hosted Services and other Services provided by the Supplier, then the Supplier
shall be bound to such obligations and liabilities as if the Customer Agreement
were between the Supplier and the Customer and to the same extent and in the
same manner as Siemens if pre-approved and agreed by inContact subject to the
procedures in Article 4.0. The terms and conditions of the Customer Agreement to
be flowed down to the Supplier shall be those identified in the relevant SPA, if
any, where an SPA is signed by the Parties. The Supplier’s obligations under
this Section 2.2 shall be flowed down to any third party suppliers and/or
subcontractors used by the Supplier.

2.3 Adoption Agreement. This Agreement sets forth the terms and conditions for
the purchase of the Supplier’s Hosted Services and other Services by Siemens and
also by its Affiliates. An Affiliate will be bound by these terms and conditions
in the event it enters an agreement with the Supplier adopting these terms and
conditions (“Adoption Agreement”). The Parties intend that each Adoption
Agreement shall be interpreted to be consistent with and incorporate all of the
provisions of this Agreement, except as may be expressly stated in the Adoption
Agreement. In the event of a conflict, the order of precedence shall be as
follows: (a) the Adoption Agreement and (b) this Agreement. This order of
precedence shall be followed unless a provision of a lower order document
specifically provides that it takes precedence over a specifically enumerated
section or article of a higher order document.

Each Affiliate, which is bound by this Agreement through an Adoption Agreement,
will be solely and individually liable for its own acts, omissions, duties, and
obligations. In the event of a breach, act, or omission of an Affiliate of this
Agreement or any amendment thereto, the Supplier agrees not to seek recourse
against Siemens for such breach, acts, or omissions including nonpayment of
invoices of an Affiliate The Supplier also agrees that such a breach, act, or
omission in violation of this Agreement by one Affiliate shall not constitute a
breach or other violation of this Agreement by any other Affiliate or by
Siemens. Siemens and Supplier will work together to streamline, simplify and
scale the order process using all reasonable efforts.

A copy of a form for the Adoption Agreement is attached as Attachment I:
Adoption Agreement.

2.4 Request for Proposal and Marketing.

2.4.1 Procedures. For the initial ninety (90) days from execution of this
agreement, inContact commits to provide regional sales and sales engineering
support to the Siemens sales teams within their respective geographies to
support Siemens efforts to sell the Hosted Services and/or other Services
provided to Siemens with this Agreement. Where available, the Siemens sales
teams will have direct access to such regional inContact sales support as
provided for in the agreed upon Rules of Engagement stated in Section 2.5. After
the initial ninety (90) days, Siemens may continue inContact regional sales
support at the rates included with the Attachment G: Supplier’s Price List.
Except for the purpose stated in this Agreement, nothing in this provision shall
be construed as restricting inContact’s right to sell its Hosted Services to
third parties.

 

MRA Products and Services Final    Page 4 of 81



--------------------------------------------------------------------------------

2.4.2 Exceptions for Special Bids and Request for Proposal. From time to time,
Siemens may request assistance from the Supplier to provide its Hosted Services
and other Services to a Customer for a specific project (“Project”) or in
response to a Request for Proposal (“RFP”) based on specific terms and
conditions, including price, which deviate from those in this Agreement. Such a
request shall specify the Hosted Services and/or other Services and/or
Documentation requested by Siemens (collectively, “Deliverables”) required, any
special conditions, as well as the date by which the proposal must be provided.
Within two business (2) days of the Supplier’s receipt of such a request, it
must provide notice to Siemens if it does not intend to provide assistance to
Siemens. Siemens will be responsible to prepare and deliver the proposal or RFP
and inContact will support Siemens in their preparation. Siemens shall take the
lead in finalizing all responses submitted to a Customer for a Project
including, without limitation, negotiations during the bidding process and final
negotiation of the Customer Agreement. The Supplier shall communicate with a
Customer only through Siemens or as coordinated with Siemens. In the event that
the Supplier accepts the request, it shall not team with or provide assistance
to any third party with respect to any other proposals for its Deliverables for
the Customer identified in the request until either the expiration of the
applicable proposal opportunity with such Customer, a determination by the
identified Customer not to purchase, a direction from the identified Customer
that the purchase be offered to another Supplier, or a decision by Siemens not
to pursue the opportunity, whichever occurs first. If a Customer accepts
Siemens’ response, then the Supplier agrees, if the terms are pre-approved by
inContact, to enter a back-to-back agreement with Siemens, which incorporates
the terms of its Binding Proposal and which may be adjusted based on the final
scope of work included in the Customer Agreement. The Parties agree to negotiate
in good faith the finalization of such agreement as indicated by the execution
of a relevant SPA, if any, specific to the transaction with such Customer.
Except for the restrictions stated in this Agreement, nothing in this provision
shall be construed as restricting the Supplier’s right to sell its Hosted
Services to third parties.

2.4.2 Marketing. As part of and in addition to the Supplier’s responsibilities
under Sections 2.4.1 and 2.4.2, the Supplier will make available to Siemens
marketing literature, core source marketing material, sales enablement material
and any other materials reasonably deemed necessary for proper promotion of the
Hosted Services and other Services. The Supplier shall not express disparaging
or negative opinions or make disparaging or negative statements, orally or in
writing, spontaneously or in response to an inquiry, to any entity or person,
concerning Siemens or its products or services or any dispute under this
Agreement or the relevant SPA, if any.

2.4.3 Branding of the Deliverables. Siemens shall have the right, but not the
obligation, to be exercised in its sole discretion, to brand or co-brand the
Deliverables with Siemens then-current tradename or service mark. Supplier is
granted no license to the Siemens tradename or service marks. At Siemens
request, URL and Siemens logos shall be placed in various key places on the
Hosted Services Software applications. A schedule for delivery of a fully
brandable Siemens solution will be mutually agreed upon. Siemens shall not
remove any notice of inContact’s ownership of intellectual property rights in
the Deliverables. Notwithstanding the foregoing, SEN will have the right to
co-brand and resell inContact software and services to Customers directly, and
provide certain strategic and mutually agreed upon channel partners/distribution
network similar rights in EMEA. InContact will not unreasonably withhold this
agreement or decrement SENs ability to achieve its revenue commitment.

 

MRA Products and Services Final    Page 5 of 81



--------------------------------------------------------------------------------

2.4.4 Liaison. Supplier will appoint a liaison to coordinate all communications
with Siemens concerning this Agreement and Supplier’s performance of its
obligations under this Agreement.

2.4.4 Demonstrations. Supplier will provide demonstration training for Siemens
Sales SEs and SMEs through training. inContact will provide Siemens at no
additional charge access to two (2) “sandbox” systems to be used for customer
demonstrations

2.5 Exclusivity of Rights.

Siemens will have the non-exclusive right to resell Hosted Services and other
Services globally, except where designated as exclusive rights in this
Section 2.5 or as set forth under the Non-Competition restrictions set forth
under Section 2.6 below. Formal rules of engagement and processes will be
mutually agreed and established in order to avoid channel conflicts (including a
registration process managed by Supplier). Deal registration processes will be
mutually agreed upon by both parties.

Siemens shall be the exclusive distributor/reseller of Suppliers’ Hosted
Services and other Services in EMEA with the following exceptions:

 

  a) *** in EMEA, which may continue to sell Supplier’s Hosted Services and
other Services provided that Supplier will (i) reduce Siemens’ minimum purchase
commitments set forth in Section 14.8 by the amount of the revenue generated by
***, (ii) encourage *** to resell Suppliers Hosted Services and other Services
through Siemens and (iii) establish a registration process for leads in EMEA to
reduce channel conflicts

 

  b) *** in EMEA, which may continue to sell Supplier’s Hosted Services and
other Services provided that Supplier will (i) reduce Siemens’ minimum purchase
commitments set forth in Section 14.8 by the amount of the revenue generated by
***, (ii) encourage *** to resell Suppliers Hosted Services and other Services
through Siemens and (iii) establish a registration process for leads in EMEA to
reduce channel conflicts.

 

  c) For referrals, including worldwide CRM (as defined in Attachment J)
suppliers, Siemens will establish a referral fee process that is in line with
Siemens referral program.

 

  d) Supplier will diligently work to transition existing EU customers to
Siemens for support and ongoing account management once Siemens reasonably
demonstrates competence in sales, implementation and support of the Hosted
Services and other Services. Once transitioned, Siemens will have account
control and all go-forward services and fees associated with the transitioned
Customers.

 

  e) For current partners of Supplier in the exclusive territory, Supplier and
Siemens will mutually agree to a support model for such partners.

 

  f) It is agreed that Supplier will manage all accounts were an EU call center
solution is required but the decision maker and service process is driven from
the United States or another geography. Supplier, however, will not actively
seek such EMEA accounts as new business and will turn over any lead for an EU
account to Siemens.

 

  g) Override fee: Siemens will receive an override fee of *** for *** and ***
(except for the situations in which *** or *** acts as a reseller of Siemens for
the Hosted Services) for revenue implemented in EMEA, calculated on a per seat
price as if sold by Siemens. This is based on Siemens cost per Seat: i.e.- ***
sells 100 seats, Siemens override is ***% on per agent price x 100 seats per
month for the length of the contract. The revenue retirement will work the same
way; per agent price x 100 seats per month. Therefore, Siemens will get revenue
retirement and an override fee on the recurring revenue each month as long as
the Supplier charges *** for the seats.

 

MRA Products and Services Final    Page 6 of 81



--------------------------------------------------------------------------------

Siemens and Supplier will work together for a period commencing on the Effective
Date of this Agreement and for a period of 120 days thereafter to create an
operational plan for the Latin American market, with the intention to build a
partnership similar to that in EMEA. During this investigation period, Supplier
will support Siemens in its reseller activities and will not enter into any
other partner agreements for this region.

2.6 Non-Competition; Non-Solicitation.

(a) For the Term of this Agreement and for the two years following the Term
(“Restricted Period”), inContact shall not, nor shall any of its Affiliates,
directly or indirectly, solicit or entice, or attempt to solicit or entice, any
clients or customers of Siemens or potential clients or customers of Siemens for
purposes of diverting their business from Siemens, or intentionally interfere in
any material respect with the business relationships (whether formed prior to or
after the date of this Agreement) between Siemens and such clients, customers or
potential clients or customers if (i) any such person or entity was, or has been
a client or customer of Siemens on or before the Effective Date of this
Agreement, or (ii) such client, customer, or potential client or customer was
identified to Supplier (or any of its Affiliates) by Siemens (or any of its
Affiliates) as a potential business prospect and registered as such pursuant to
the lead registration process described in Section 2.5 above. For the avoidance
of doubt, any person or entity that entered into a contractual relationship
directly with Supplier for the Hosted Services or other Services without any
involvement by Siemens, and who was never registered by Siemens pursuant to the
process described in Section 2.5 above, shall not be subject to the
non-competition restrictions set forth under this Section 2.6.

(b) For the Term of this Agreement and for the first twelve (12) months
following the Term, each Party shall not, and shall not permit any of its
Affiliates to, directly or indirectly, hire or solicit any employee of the other
Party who is engaged in the use, marketing or sale of the Hosted Services or
other Services or encourage any such employee to leave such employment or hire
any such employee who has left such employment, except pursuant to a general
solicitation which is not directed specifically to any such employee(s);
provided, that nothing in this Section 2.6 shall prevent a Party or any of its
Affiliates from hiring (i) any employee whose employment has been terminated by
such other Party; or (ii) after 90 days from the date of termination of
employment, any employee who was engaged in the use, marketing or sale of the
Hosted Services or other Services whose employment has been terminated by the
employee.

(c) If either Party breaches, any of the provisions of this Section 2.6, the
non-breaching Party shall have the right and remedy to have such provision
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any such breach may cause irreparable injury to the
non-breaching Party in addition to, and not in lieu of, any other rights and
remedies available to the non-breaching Party under law or in equity subject to
the limitations in this Agreement.

(d) The Parties acknowledge that the restrictions contained in this Section 2.6
are reasonable and necessary to protect the legitimate interests of the Parties
and constitute a material inducement to each Party to enter into this Agreement.
In the event that any covenant contained in this Section 2.6 should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
limitations permitted by applicable law. The covenants contained in this
Section 2.6 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

MRA Products and Services Final    Page 7 of 81



--------------------------------------------------------------------------------

3.0 TERM

The term of this Agreement shall begin upon the Effective Date and expire on the
last day of the December 31, 2013, unless terminated earlier or extended in
accordance with this Agreement (“Initial Term”). If the last quarter of the
Calendar Year 2013 has $4,000,000.00 in Creditable Revenue as defined in
Section 14.8 , then this Agreement will be extended at Siemens’ option for
Calendar Year 2014. In the event that this Agreement is extended, the minimum
purchase commitment shall be governed by the terms of Section 14.8 and shall be
$4,000,000.00 per calendar quarter of Creditable Revenue, for a total of
$16,000,000.00. This Agreement can be renewed for subsequent one (1) years terms
by mutual agreement of the parties ( each a “Renewal Term”). The Initial Term
and the Renewal Term will together be referred to as the “Term”.

4.0 SPECIFIC PROJECT AMENDMENT – EXCEPTION PROCESS

4.1 Description. The Supplier will agree in the relevant SPA, if any and if
pre-approved by inContact, to provide its Deliverables to a Customer for a
Project. Siemens will inform the Supplier of material terms and conditions
required by a Customer. The Parties shall negotiate the relevant SPA,
simultaneously with or as soon as possible following the execution of the
Customer Agreement. The relevant SPA, if any, shall be signed by the authorized
representatives of both Parties. Only an Order from Siemens referencing either
the relevant SPA, if any, or the Supplier’s Binding Proposal in response to a
Project or RFP will be authorization for the Supplier to provide the
Deliverables, or to incur expenses for which Siemens will be obligated to pay
under this Agreement.

The relevant SPA will identify the Customer, the Deliverables to be delivered or
performed, the prices, and a schedule for completion. It will reference the
applicable service exhibits, including a description of the Services to be
performed. The relevant SPA, if any, shall include, but not be limited to, the
following: the designation of Hosted Services and/or other Services; the scope
of work; the back-to-back terms and conditions; any special discounts to meet a
Customer’s price levels as well as price validity periods; liquidated damages,
damages for outages, or other performance related penalties; and escrow terms
and requirements.

In the event that prices and/or specifications for the Deliverables are not
included in the exhibits to the relevant SPA, if any, then the prices and
specifications set forth in the Binding Proposal or the attachments to this
Agreement will be applicable. For a specific transaction, prices and
specifications will be listed in exhibits that are current as of the effective
date of the relevant SPA, if any.

The relevant SPA, if any, may also include or refer to other documents, which
describe in more detail the work to be performed under the relevant SPA, if any.
All such documents will be considered part of the relevant SPA and may be
changed or supplemented by the Parties’ written agreement.

4.2 Meetings. As provided in Section 11.1.5, the Parties may meet periodically
to discuss business opportunities, potential customers, and the further
development of the Deliverables.

5.0 ORDERING

5.1 Orders.

5.1.1 General. It is expressly understood that this Agreement does contain
certain minimum purchase requirements specified in Article 14. Notwithstanding
the foregoing, it is understood and agreed

 

MRA Products and Services Final    Page 8 of 81



--------------------------------------------------------------------------------

that Siemens may contract with other manufacturers and suppliers for the
procurement of comparable software product(s), hosted services, or other
services. Should Siemens acquire a cloud contact center provider that offers the
same functionality as Supplier’s Hosted Services in EMEA, Siemens agrees as
follows: 1) Siemens will continue to use commercially reasonable efforts to
develop the EMEA market opportunities for Supplier; and 2) Siemens will not
solicit any Customer to move from the Hosted Services with Supplier to the
acquired cloud contact center provider for the Term of the Agreement.

5.1.2 Procedure. All purchases of Deliverables shall be by means of a Siemens
purchase order in the English language issued by Siemens to the Supplier from
time-to-time pursuant to this Article 5: Ordering. Purchase orders may be issued
by mail, fax, or electronic data interchange. All purchase orders issued
hereunder shall reference this Agreement and the relevant SPA if any, and are
incorporated by reference as part of and subject to this Agreement and the
relevant SPA, if any. Subject to any rights of set off or dispute by Siemens,
the Supplier agrees to provide and deliver, and Siemens agrees to purchase
Deliverables as specified in an purchase order which conforms to this Article 5:
Ordering.

The Supplier shall acknowledge receipt of a purchase order within three
(3) business days of its receipt. The Supplier commits to ensure that Software
ordered via a complete purchase order are ready and available for the
implementation team to begin the engagement process, within three (3) business
days of receiving Siemens order.

5.1.3 Information to be Included. Purchase orders issued by Siemens shall
include the following:

 

  (a) date of issuance;

 

  (b) order number;

 

  (c) description of specific Hosted Services, other Services and/or
Documentation;

 

  (d) number of end users;

 

  (e) price, using the prices set forth in the relevant SPA or in Attachment G:
Supplier’s Price List, as applicable to the Purchase order;

 

  (f) requested date(s) of delivery;

 

  (g) shipping instructions and destination;

 

  (h) reference to this Agreement;

 

  (i) reference to the relevant SPA, if any;

 

  (j) specify whether the purchase order is an Initial or Enterprise Deployment
pursuant to Article 14: Invoicing and Payment; and

 

  (k) any other information as may be mutually agreed by the Parties.

5.2 Provisioning. The Supplier shall provision Customers as requested by Siemens
in the purchase order within three (3) business days. Dates shall be firm and
time is of the essence for all purchase orders.

 

MRA Products and Services Final    Page 9 of 81



--------------------------------------------------------------------------------

5.3 Cancellation and Re-scheduling of Orders. Siemens may re-schedule a purchase
order, in whole or in part, without additional cost or liability. Siemens may
cancel a purchase order, in whole or in part, for a fee of $500 if cancelled
after three (3) business days and prior to forty five (45) days from the date of
the Purchase Order. Otherwise, Siemens may cancel a purchase order without cost
or liability.

6.0 CHANGE ORDERS

6.1 Schedule. The Supplier will provide the Deliverables in accordance with the
schedule(s) as specified in the relevant SPA, if available, or, as otherwise
specified in the relevant purchase order(s).

6.2 Requested Change. Siemens may request reasonable technical or commercial
changes as well as changes required or requested by a Customer to the relevant
SPA in accordance with the Change Order (“CO”) process specified in this Article
6: Change Orders. The Supplier shall review such request(s), respond within
three (3) business days, and upon Siemens acceptance, shall then provide within
three (3) business days of its receipt of notice of such acceptance, Siemens
with a written CO that specifies the work, fees, and completion schedule. The
fees for COs shall be as agreed by the Parties in the CO, but shall not be
higher than those provided in the relevant SPA. The Supplier is authorized to
proceed with requested changes only after both Parties have signed the CO.

6.3 Notice of Customer Requested Changes. Each Party will promptly notify the
other of any changes that a Customer requests. Siemens will also promptly notify
the Supplier of any changes that it deems necessary. The Supplier will not
perform COs requested by anyone, including a Customer, unless Siemens authorizes
them following the procedure described in this Article 6: Change Orders. Siemens
will not pay the Supplier for any changes that have not been so authorized.

7.0 TESTING

7.1 Quality Assurance. The Supplier shall provide and implement a Quality
Assurance Program with procedures to ensure that the Hosted Services and other
Services are consistently performed in accordance with the terms of this
Agreement and at a level consistent with world-class and best industry standards
and practices. Additional requirements for quality assurance are set forth in
Attachment C: Quality Assurance and Reliability Requirements.

7.2 Qualification Testing. Qualification Testing shall be in accordance with the
provisions contained in Attachment C: Quality Assurance and Reliability
Requirements.

8.0 TITLE

Title to any Software provided as an application for the Hosted Services
provided by the Supplier shall remain with the Supplier subject to the terms of
Article 20: Software License.

9.0 DOCUMENTATION

9.1 General. The Supplier agrees to furnish and deliver, at no charge,
Documentation in the English (and such other languages as set forth in the
Specifications and may be agreed in an Adoption Agreement) language for the
Hosted Services delivered under this Agreement as necessary to permit Siemens,
Siemens authorized resellers, a Customer, or other end user(s) to use the Hosted
Services. The Documentation and the Specifications will be technically correct,
up-to-date, and sufficient for the purposes of this Agreement and the relevant
SPA, if any.

 

MRA Products and Services Final    Page 10 of 81



--------------------------------------------------------------------------------

9.2 Availability. The Supplier shall make available Documentation posted on
website for Customer access, repackage, and reformat such Documentation for use
in connection with the operation, use, and sale of the Hosted Services,
including copies and repackaged or reformatted Documentation for a Customer or
other end user(s). In addition to the rights set forth above, the Supplier
hereby grants Siemens, a Siemens authorized reseller, a Customer, and other end
user(s), the right to modify with prior approval from Supplier and enhance the
Documentation for their internal use, for Siemens to distribute such modified
Documentation internally as well as to a Siemens authorized reseller, a Customer
or other end user(s), and for a Customer or a Siemens authorized reseller to
distribute to other end user(s). The Supplier shall have no right to utilize
Siemens, a Siemens authorized reseller’s, a Customer’s, or other end user(s)’
modifications and enhancements to the Documentation without the appropriate
party’s prior written consent.

10.0 TRAINING

The Supplier will offer Siemens training in accordance with Attachment B:
Training Programs, and as outlined in the relevant SPA.

11.0 CHANGES AND NEW PRODUCT DEVELOPMENT

11.1 Product Changes.

11.1.1 Updates and Changes. The Supplier shall provide Hosted Services as listed
in Attachment H: Product List and Roadmap. The Supplier shall provide updates to
Attachment H: Software Product List and Roadmap at least quarterly and otherwise
as necessary to keep it current.

11.1.2 Notice of Planned Changes. The Supplier shall notify Siemens three
(3) months in advance of any planned changes in the Hosted Services or other
Services, and planned changes will be limited to enhancements and upgrades to
the current Hosted Services or other Services as provided by inContact, as
discussed in quarterly roadmap meetings, and shall not in any event impair,
degrade, restrict or otherwise negatively impact any of the Hosted Services or
other Services.

11.1.3 Roadmap Meetings. The Parties agree to meet quarterly and at these
meetings Supplier will provide Siemens with information with regard to new
Hosted Services offerings. The roadmap shall include discussion of the features
being incorporated into subsequent versions of the products/services, and any
new products/services under development. Siemens shall have the ability to
provide feedback to influence the product roadmap, and Supplier shall use
commercially reasonable efforts to incorporate Siemens’ feedback into the
product roadmap. The Parties also agree to exchange information with regard to
new features or upgrades.

11.2 New Product(s). The Supplier shall offer to Siemens any modifications or
enhancements to Hosted Services and other Services that become commercially
available. By amendment, such Software Product(s) and their price shall be added
to the relevant SPA, Attachment G: Supplier’s Price List, and Attachment H:
Product Roadmap as necessary. Any modifications or enhancements identified in
the relevant SPA shall be offered to Siemens at no increase in price for the
affected Services.

 

MRA Products and Services Final    Page 11 of 81



--------------------------------------------------------------------------------

12.0 SUBCONTRACTORS

The Supplier acknowledges and agrees that it has full responsibility and
liability for the performance of all suppliers, subcontractors, or third parties
used by it to the same extent as if the Supplier performed such obligations.

13.0 PRICES

13.1 General. Siemens may purchase Hosted Services, other Services and
Documentation in accordance with the prices in U. S. Dollars set forth in
Attachment G: Supplier’s Price List, and as may be amended periodically by the
Parties’ written agreement, which shall be the sole and exclusive payment to be
made by Siemens to the Supplier for the Deliverables and any development work
performed under this Agreement under Section 2.4.3 The Supplier’s pricing for
any product substitutions (providing the same form, fit, and function) shall be
equal to or lower than the pricing set forth in Attachment G: Supplier’s Price
List. Unless provided in a Binding Proposal, pricing for special opportunities
shall be as mutually agreed by the Parties inContact also agrees to review its
pricing with Siemens, no less frequently than on an annual basis, to consider
the issues of volumes, technical requirements, market opportunities, and all
other factors which may result in a reduction in price under this Agreement or
the relevant SPA. Unless otherwise indicated, these discussions will be
scheduled to coincide with those meetings required under Sections 4.2 and 11.1.5

Siemens and inContact will agree to the price for any development work that is
outside the scope of the development work as set forth above, such agreement not
to be unreasonably withheld, delayed or conditioned.

13.2 Most Favored Reseller. The prices as set forth in Attachment G: Supplier’s
Price List shall be less than or equal to the prices offered to any other
reseller of the Supplier in the United States and EMEA under similar terms and
conditions (such prices are collectively referred to as the “Offered Prices”).
To the extent that the Offered Prices are less than the prices set forth
Attachment G: Supplier’s Price List, then the Supplier shall be liable to
Siemens for the resulting price differential which shall be as follows:
(i) retroactively to all purchase orders issued by Siemens after the date the
Offered Prices were first offered to Siemens or other customers, with the
retroactive amount to be provided to Siemens as a credit for future purchase
orders, or, if there are no such purchase orders, then Siemens shall be
immediately reimbursed such amounts; and (ii) adjust pricing on a going-forward
basis for all future purchase orders issued by Siemens. Compliance with this
Section 13.2 shall be subject to verification by the audit of the Supplier’s
records as provided in Article 15: Audits. Notwithstanding the foregoing, in the
event that inContact offers a reseller pricing less than the Offered Price in
geographic areas outside the United States and EMEA, Siemens shall be entitled
to have the pricing offered to Siemens as follows: (i) retroactively to all
purchase orders issued by Siemens in such geographic areas after the date the
Offered Prices were first offered to Siemens or other customers, with the
retroactive amount to be provided to Siemens as a credit for future purchase
orders, or, if there are no such purchase orders, then Siemens shall be
immediately reimbursed such amounts; and (ii) adjusted on a going-forward basis
in the relevant geography to meet the lower pricing in the geographic market in
which the lower pricing was offered to the reseller.

13.3 Taxes. The Parties respective responsibilities for taxes arising under or
in connection with this Agreement shall be as follows:

13.3.1 Each Party’s Responsibility. Each Party shall be responsible for any
personal property taxes on property it owns or leases, for franchise and
privilege taxes on its business, and for taxes based on its net income or gross
receipts.

 

MRA Products and Services Final    Page 12 of 81



--------------------------------------------------------------------------------

13.3.2 Supplier’s Responsibility. The Supplier shall be responsible for any
sales, use, excise, value-added, service, consumption, and other taxes and
duties assessed or otherwise payable by the Supplier for the acquisition or use,
and based on the acquisition cost, of any goods or services used or consumed in
providing the Hosted Services and other Services.

13.3.3 Siemen’s Responsibility. Siemens will be responsible for and will pay
directly to inContact, any and all legally imposed taxes, duties and charges
incurred upon its resale of Hosted Services and other Services in the
performance of this Agreement, which are reflected on inContact invoices to
Siemens including, but not limited to, sales and use taxes, withholding taxes,
duties and charges imposed by federal, state or local governmental authorities,
but excluding corporate income taxes and other taxes of inContact as set forth
above in this section 13.3.2. However, if Siemens provides proper sales tax
exemption documents and/or W-9 form, Siemens will not be responsible to pay any
sales/use tax and/or withholding taxes. Siemens will also be responsible for
payment of any license fee, assessment, duty, tax, levy, or similar charge
imposed by any foreign government on resales under this Agreement or the resale
transactions contemplated by the Parties hereunder. All other such fees, duties,
levies, etc. will be the responsibility of inContact.

13.3.4 Cooperation. The Parties agree to cooperate with each other to more
accurately determine and minimize each of their respective tax liability to the
extent legally permissible. The Supplier’s invoices shall separately state the
amount of any taxes the Supplier is collecting from Siemens. Each Party shall
provide and make available to the other any resale certificates, information
regarding out-of-state or out-of-country sales or use of equipment, materials,
or services, and other exemption certificates or information reasonably
requested by the other Party.

13.3.5 Claims by Taxing Authority. Each Party shall promptly notify the other of
any claim received for taxes asserted by an authorized taxing authority and the
Parties shall coordinate their response to and settlement of any such claim.
Notwithstanding the preceding sentence, the Parties agree that with respect to
any claim arising out of a form or return signed by a Party to this Agreement,
such Party shall have the right to elect to control the response to and
settlement of such claim; provided, however, that the other Party shall have the
right to participate to the extent of its potential responsibilities or
liabilities with regard to such a claim. If Siemens requests the Supplier to
challenge the imposition of any tax, Siemens shall reimburse the Supplier its
reasonable legal fees and expenses incurred. Each Party shall be entitled to tax
refunds or rebates granted to it and to the extent such refunds or rebates are
for taxes paid by it.

14.0 INVOICING AND PAYMENT

14.1 Invoicing. As provided in Section 14.2 and 14.3, the Supplier will invoice
Siemens for amounts due under this Agreement for the provided Deliverables. Such
invoice shall include: invoice date, purchase order number, descriptions,
quantities, unit prices and the total amount due. All invoice prices shall
comply with the pricing in the relevant SPA, if any, and Attachment G:
Supplier’s Price List. Any terms and conditions which are preprinted on the
Supplier’s invoice or otherwise not specifically agreed to by Siemens shall be
of no effect. All amounts due and payable to the Supplier under this Article 14:
Invoicing and Payment shall be paid, at Siemens option, either (i) by check
payable to the order of the Supplier or (ii) by electronic funds transfer to the
Supplier from account(s) designated by the Supplier.

14.2 Payment Due for Initial Deployment. Supplier will submit an invoice to
Siemens upon the first day of the month following the operational date of Hosted
Services provisioning for the applicable Customer. The invoice will be for
Hosted Services provided from the such operational date, to the end of the
month. Subject to Section 5.1, a proper and undisputed invoice shall be due and
payable within forty five (45) calendar days from invoice date. 

 

 

MRA Products and Services Final    Page 13 of 81



--------------------------------------------------------------------------------

14.3 Payment Due for Professional Services. The Supplier may invoice the price
of professional Services upon completion. Subject to Section 5.1, a proper and
undisputed invoice shall be due and payable within forty five (45) calendar days
of Siemens receipt of the invoice.

14.4 Other. Periodic charges under this Agreement are to be computed on a
calendar month basis, and shall be prorated for any partial month. inContact
will submit an invoice to Siemens upon the first day of the month following the
month the periodic services are provided. Subject to Section 5.1, a proper and
undisputed invoice shall be due and payable within forty five (45) calendar days
from invoice date.

14.5 Accountability. The Supplier agrees to provide documentation and other
information with respect to each invoice as may be requested by Siemens to
verify the accuracy of the invoice and the Supplier’s compliance with the
provisions of this Agreement.

14.6 Disputed Charges. Subject to Section 14.4, Siemens shall pay undisputed
charges when such payments are due under this Article 14: Invoicing and Payment.
Siemens may withhold payment of particular charges which it disputes in good
faith. In the event Siemens disputes any of the Supplier’s charges, Siemens will
notify the Supplier in writing within forty five (45) days of the invoice date
and set forth its reasons for the dispute in such notice.

14.7 Resolution of Disputes. Any unresolved dispute with regard to payments
arising under this Agreement or the relevant SPA shall be resolved in accordance
with the provisions of Article 23: Dispute Resolution.

14.8 Minimum Purchase Commitment. Siemens agrees to meet the following
Creditable Revenue commitments (including sales by its Affiliates, resellers and
distributors) during the Term of the Agreement throughout the world:

 

  (a) For Calendar Year ending 2012- $5,000,000 in Creditable Revenue (including
Hosted Services and other Services) to Supplier, with quarterly milestones of
15/20/25/40%

 

  (b) For Calendar Year ending 2013- $10,000,000 in Creditable Revenue
(including Hosted Services and other Services) to Supplier, with quarterly
milestones of 15/20/25/40%

For purposes of this Agreement, the term “Creditable Revenue” shall mean all
revenue and/or orders from all Deliverables included on Attachment G: Supplier’s
Price List excluding sales support revenue and revenue from internal training
costs to Siemens. The Parties shall mutually agree which Deliverables are
excluded from Creditable Revenue as such Deliverables are added to the
Supplier’s Price List and absent such agreement shall be deemed Creditable
Revenue.Within fifteen (15) days after end of each quarter, Supplier will
invoice Siemens the difference, between actual quarterly revenue to Supplier and
the quarterly commitment, on a quarterly basis, based on the milestone
percentages listed above; provided however that in the event Siemens exceeds the
minimum commitment in prior quarter(s), the amount of the excess will reduce any
difference owed to Supplier. In addition, in the event that Siemens pays the
difference in a calendar quarter and in any subsequent quarter exceeds the
quarterly commitment during a calendar year, Supplier will credit to Siemens the
amount paid by Siemens for the missed commitment, up to amount of the payment
made by Siemens for the missed commitment.

Siemens shall be entitled to a pro rata reduction in the minimum commitment in
this Section 14.8 to the extent that any failure to achieve the commitment is
caused or contributed to by any of the following:

 

  (a)

Unfavorable changes in prices for non-resold products by Supplier without
Siemens consent;

 

MRA Products and Services Final    Page 14 of 81



--------------------------------------------------------------------------------

(b) Siemens terminates this Agreement for cause;

(c) Supplier ceases to offer Hosted Services or the other Services or materially
changes Hosted Services or other Services under this Agreement;

(d) Supplier assigns this Agreement to a third party that materially negatively
impacts Siemens ability to achieve revenue commitments;

(e) Supplier does not reasonably approve resellers in EMEA who are proposed by
Siemens to co-brand the Hosted Services and other Services;

(f) Material and repeated failures to meet the service levels as defined in
Attachment E: Service Level Agreements;

(g) A breach by Supplier of Section 2.5 and Section 13.2 of this Agreement;

(h) An event of force majeure in relevant commercial geographies;

(i) failure to repeatedly and reasonably agree to special terms required by
Customers under an SPA that are within inContact’s product roadmap.

In the event that the Parties do not mutually agree that an event occurred, or
if the Parties agree that an event has occurred but cannot agree to an
appropriate amount of the pro rata reduction of the minimum purchase commitment,
the Parties shall pursue dispute resolution under Section 23.

14.9 Additional Commitments. In addition, Siemens and Supplier agree to the
following financial commitments:

 

  (a) Supplier agrees to fund the environment in Europe;

 

  (b) Siemens will co-sign certain capital equipment financing for the specific
purpose of implementing the appropriate infrastructure in Germany and mutually
agreed upon locations, with title transferring to Siemens in the event of a
Supplier default;

 

  (c) Supplier will manage all operational functions of delivering the solution.

15.0 AUDITS

The Supplier shall maintain complete and accurate records of supporting
documentation for all invoices submitted under this Agreement, including for its
out-of-pocket expenses. The Supplier’s compliance with billing for Hosted
Services and other Services on a rated basis and with all other pricing issues
arising under this Agreement and Section 13.2 shall be determined as provided in
this Article 15: Audits and in accordance with generally accepted accounting
principles applied on a consistent basis. The Supplier agrees to provide
documentation and other information with respect to each invoice as may
reasonably be requested by Siemens to verify the accuracy of the invoice and the
Supplier’s compliance with the provisions of this Agreement. Upon its request,
Siemens and its authorized agents and representatives shall have access to such
records for audit during normal business hours during the Term and for a period
of three (3) years after the termination or expiration of this Agreement. In the
event Siemens makes an overpayment under this Agreement, either discovered
during an audit or otherwise, the Supplier shall promptly pay Siemens the amount
of such overcharge. If such audit finds overpayments exceeding five percent
(5%) of the total payments due the Supplier, or a failure to comply with
Section 13.2, then the Supplier shall be responsible for all reasonable audit
expenses.

 

16.0 REPRESENTATIONS, WARRANTY, AND SERVICES

16.1 Warranty. The Supplier warrants that the Hosted Services and other Services
will be performed in accordance with generally accepted standards of
professional care, skill, diligence and competence normally provided by a
professional in the performance of Hosted Services and other Services. The

 

MRA Products and Services Final    Page 15 of 81



--------------------------------------------------------------------------------

Supplier warrants that the Hosted Services and media shall be new, merchantable,
free from defects in design, material, and workmanship, and shall conform to and
perform in accordance with its specifications and Documentation as provided in
the applicable Specifications. If the Hosted Services and other Services fail to
meet applicable professional standards or comply with the Specifications, the
Supplier will, without additional compensation, promptly correct or revise any
errors or deficiencies in the Hosted Services and Other Services provided. These
warranties shall commence on the completion of the Customer’s acceptance and
continue for the longer of the warranty period as stated in the relevant SPA, if
any or twelve (12) months. The Supplier, at no cost to Siemens, will promptly
correct or revise any Errors or deficiencies in the Services. All warranty
obligations and replacements for Services shall be provided at no additional
charge to Siemens. All Service warranties shall survive inspection, acceptance,
payment, and use of the Hosted Services in accordance with the Specifications
and Documentation. The Supplier represents and warrants that the Documentation
shall accurately and completely reflect the operation, capabilities, features,
and limitations of the Hosted Services.

16.2 Supplier Responsible for Costs. The Supplier shall be solely responsible
for any and all costs and expenses incurred by it and attributable to its
warranty obligations under this Article 16: Representations, Warranty, and
Services.

16.3 General Warranties.

16.3.1 Viruses. The Supplier represents and warrants that the Hosted Services
shall be free of any Virus, and (i) contains only what is stated in the
Documentation and the Specifications; and (ii) has been tested for computer
viruses or other destructive code using a regularly updated virus detection and
removal software package and has been inspected by the Supplier’s authorized
personnel. If a Virus is found in or introduced into the Hosted Services, or
Siemens, a Customer’s, or other end user(s)’ operating system as a result of the
Supplier’s negligent or intentionally wrongful acts or omissions, then the
Supplier shall have breached its warranty obligations under this Article 16:
Representations, Warranty, and Services. In such event, and in addition to any
other remedies available to Siemens, the Supplier agrees to use its reasonable
best efforts, at no additional charge, to assist Siemens in reducing the effects
of the Virus, and if the Virus causes a loss of operational efficiency or a loss
of data, to assist Siemens to the same extent to mitigate and restore such
losses. The Supplier also agrees to indemnify, defend, and hold harmless Siemens
from any and all damages, claims, liabilities, and costs arising from Customer
claims, regardless of the legal theory upon which such claim up to the available
limitation of liability set forth in Section 19.5 is based which result from or
are related in any manner to the Supplier’s failure to meet its obligations
under this Section 16.3.1.

16.3.3 Right to Use. The Supplier represents and warrants that it is either the
owner of or authorized to distribute, sublicense, and use the Software as
provided in this Agreement or the relevant SPA. The Supplier represents and
warrants that no consent, approval, or withholding of objection is required from
any entity, including any government authority, with respect to the Software.

16.3.4 No Infringement. The Supplier represents and warrants that its Hosted
Services and Software do not and that it shall perform its responsibilities
under this Agreement in a manner that does not infringe or constitute an
infringement or misappropriation of any patent, copyright, trademark, mask work,
trade secret, or other proprietary rights of a third party.

16.3.5 Documentation. The Supplier represents and warrants that all
Documentation provided by the Supplier shall be accurate, complete, and written
in a manner to be understood by a typical user of the Hosted Services trained to
an appropriate level for his/her job responsibilities, and shall be updated from
time-to-time to reflect any changes to the Hosted Services.

 

MRA Products and Services Final    Page 16 of 81



--------------------------------------------------------------------------------

16.4 Notice of Breach. If at any time during the warranty period for the Hosted
Services or Other Services, Siemens believes there is a breach of any warranty,
it will notify the Supplier setting forth the nature of such claimed breach.
Except as otherwise set forth in this Agreement, the Supplier shall promptly
investigate such claimed breach and within three (3) business days of Siemens
notice, and shall either (i) provide information satisfactory to Siemens, if it
reasonably determines that no breach of warranty in fact occurred, or, (ii) at
no additional charge to Siemens, promptly use its best efforts to take such
action to correct such breach . provided for under this Article 16:
Representations, Warranty, and Services.

17.0 SUPPORT

17.1 Maintenance. The responsibilities of the Supplier with respect to
correction of Errors in the Deliverables at any time after Acceptance, as well
as other maintenance and support obligations of the Supplier with respect to
Deliverables, are set out in the Maintenance and Support Agreement attached to
this Agreement as Attachment E: Service Level Agreement. In addition, the
following shall apply:

(a) The Supplier shall provide Information Request and Level 1 post-sales
technical Services to Siemens’ Customers until Siemens achieves support
certification readiness at the price listed on Attachment G: Supplier’s Price
List. Supplier provides Level 2 and Level 3 support Services at no additional
charges, the price for such Services included with the station charge.

(b) The Supplier agrees to provide regional sales and sales engineering support
to Siemens for a period of ninety (90) days at no charge and thereafter at the
rates included with the Attachment G: Supplier’s Price List in order to ensure
the successful launch.

(c) The Supplier agrees to provide to Siemens a dedicated technical account
contact that will work with Siemens to ensure the partnership moves forward
successfully and provide updated Siemens solution information to Supplier’s
direct sales force to ensure they represent the Siemens version of the offer
appropriately.

(d) The Supplier agrees to provide to Siemens technical support to include –
hardware/software support, professional services integration support, and
implementation support and billing and ordering support/reconciliation (ie a
Customer Support person dedicated to overseeing our accounts, etc. – go to
person for ongoing customer concerns, etc).

17.2 Maintenance Plan. The Supplier shall be responsible for all expenses
incurred by the Supplier in connection with its correction of any Error
discovered by Siemens during the warranty period defined in Section 16.1 and for
the Services described in Attachment E: Service Level Agreement .

17.3 Reserved.

17.4 Escrow. The Supplier shall, at its sole cost and expense, deposit in escrow
with a third party escrow agent acceptable to Siemens and pursuant to an
agreement in the form attached hereto as Attachment D: Escrow Agreement, which
reflects the terms stated in this Section 17.4 (“Escrow Agreement”) copies of
all Supplier Deposited Information. The Supplier agrees to update this deposit
within thirty (30) days after each update or modification of the Deposited
Information. Siemens shall have the right to cause a verification of the
Deposited Information by a qualified third party expert selected by Siemens. In
the event the verification does not confirm the deposit required, then the
Supplier shall immediately be provided with notice and five (5) calendar days to
review the results of such verification. Following the Supplier’s review, it
shall thereafter immediately deposit the additional materials pursuant to this
Article 17: Product Support and shall pay for all amounts, including any
expenses, incurred by Siemens for such verification. The Parties shall resolve
any disputed issues with regard to such verification in accordance with Article
23: Dispute Resolution. Any portion of Deposited Information that is customized
for Siemens will be segregated from other deposited information.

 

MRA Products and Services Final    Page 17 of 81



--------------------------------------------------------------------------------

The Supplier represents and warrants that (i) the Deposited Information shall at
all times be sufficient for a Trained Programmer to maintain and support the
Software without further assistance from the Supplier; (ii) the licensed
programs do not contain any proprietary languages or programming tools or
components which a Trained Programmer could not reasonably be expected to
understand; (iii) the Deposited Information includes all of the programming, and
documentation necessary for the maintenance of the licensed programs by a
Trained Programmer; and (iv) if any portion of the Deposited Information is
encrypted, the decryption tools and decryption keys shall have also been
deposited.

The Supplier agrees that Siemens shall have access to the Deposited Information
in the event of a Triggering Event. A Triggering Event shall be established by a
sworn affidavit of an executive at Siemens, at the level of Vice President or
higher, attesting to the existence of one of the Triggering Event. In the event
there are third parties, who are given access to the Deposited Information under
an escrow agreement, the Supplier acknowledges agrees that Siemens will have
simultaneous access to the Deposited Information.

Upon the occurrence of a Release Condition as defined in Attachment D: Escrow
Agreement, the Supplier agrees that Siemens shall have the right to access the
Deposited Information, including the right to update and maintain the Deposited
Information, shall have the manufacturing rights as provided herein, and shall
thereafter have a present software license exercisable upon a release following
a Release Condition in accordance with the provisions of this Section 17.4 to
use the Deposited Information as provided in Article 20: Software License and
the ownership rights as provided in this Article 17: Product Support.

At the time of the execution of this Agreement, and as updated for any personnel
change(s), the Supplier agrees to identify its technical personnel with
knowledge of the Software and to provide their contact information. Upon the
occurrence of a Release Condition, Siemens shall have the right, and be provided
access, to contact and solicit for employment any of the Supplier’s technical
personnel with knowledge of the Software.

In the event of a rejection of this Agreement or any related or supplemental
agreement, Siemens may elect to retain its rights under such agreements as
provided in Section 365(n) of the Bankruptcy Code. Upon written request of
Siemens to either, as applicable, the Supplier or bankruptcy trustee or
receiver, such authorized person shall not interfere with the rights of Siemens
as licensee as provided in such agreements.

In the event of any conflict between the provisions of this Agreement and the
Escrow Agreement entered by the Parties, the provisions which are the most
protective of Siemens rights and interests under this Agreement shall have
precedence.

18.0 INSURANCE

The Supplier shall during the Term have and maintain in force the insurance
coverages listed below.

18.1 Workers Compensation. The Supplier shall maintain workers compensation
insurance (including occupational illness, disease coverage, or other similar
social insurance in accordance with the law of the state exercising jurisdiction
over the employee), at statutory limits and employer’s liability insurance with
a minimum limit of one million dollars ($1,000,000.00) per occurrence.

 

MRA Products and Services Final    Page 18 of 81



--------------------------------------------------------------------------------

18.2 Automobile Insurance. The Supplier shall maintain automotive liability
insurance covering use of all owned, non-owned, and hired automobiles with a
minimum combined single limit of five million dollars ($5,000,000.00) per
occurrence for bodily injury and property damage liability. This policy shall be
endorsed to name Siemens as an additional insured.

18.3 Commercial General Liability Insurance. The Supplier shall maintain
commercial general liability insurance, including products, completed operations
liability, personal injury, contractual liability, and broad form property
damage liability coverage for damages to any property with a minimum combined
single limit of four million dollars ($4,000,000.00) per occurrence.

18.4 All Risk Property Insurance. The Supplier shall maintain all risk property
insurance on equipment, data, media, and valuable papers, including extra
expense coverage, with a minimum limit adequate to cover such risks on a one
hundred percent (100%) replacement cost basis.

The foregoing insurance coverages shall be primary and non-contributory with
respect to any other insurance or self insurance which may be maintained by the
Supplier, and shall be endorsed to Siemens as an additional insured, with the
exception of Workers Compensation. The Supplier shall cause its insurers to
issue certificates of insurance evidencing that the coverages and policy
endorsements required under this Agreement are maintained in force and that not
less than thirty (30) days written notice shall be given to Siemens prior to any
cancellation or non-renewal of the policies. The insurers selected by the
Supplier shall have an A.M. Best rating of A or better, or, if such ratings are
no longer available, with a comparable rating from a recognized insurance rating
agency. These insurance requirements do not limit or otherwise affect the
Supplier’s obligations under any of the provisions of this Agreement, a relevant
SPA, an Order, or at law or equity.

19.0 INDEMNITIES

19.1 Indemnity by Supplier. The Supplier agrees to indemnify, defend, and hold
harmless Siemens and its Affiliates and their respective officers, directors,
employees, agents, successors, and assigns, (the “Siemens Indemnified
Party(ies)”), from any and all damages and losses from Customer or third party
from claims arising from, in connection with, or based on allegations of any of
the following: (i) the Supplier’s failure to observe or perform any duties or
obligations for third parties on or after the Effective Date (e.g., duties or
obligations to subcontractors); (ii) the Supplier’s breach of its obligations
with respect to Siemens Confidential Information; (iii) any claim, demand,
charge, action, cause of action, or other proceeding asserted against a Siemens
Indemnified Party, but resulting from an act or omission of the Supplier in its
capacity as an employer of a person; (iv) the Supplier’s breach of any
representation, warranty, covenant, obligation, or responsibility set forth in
this Agreement and (v) the negligence or intentional misconduct of the Supplier
or its Affiliates, or their respective officers, directors, or employees.

19.2 Indemnity by Siemens. Siemens agrees to indemnify, defend, and hold
harmless Supplier and its Affiliates and their respective officers, directors,
employees, agents, successors, and assigns (the “Supplier Indemnified
Party(ies)”), from any and all damages and losses from Customer or third party
claims arising from, in connection with, or based on allegations of any of the
following: (i) Siemens’ breach of its obligations with respect to Supplier
Confidential Information; (ii) any claim, demand, charge, action, cause of
action, or other proceeding asserted against a Supplier Indemnified Party, but
resulting from an act or omission of Siemens in its capacity as an employer of a
person; and (iii) the negligence or intentional misconduct of Siemens or its
Affiliates, or their respective officers, directors, or employees. In addition,
Siemens will use all reasonable efforts to require its resellers to agree to
pass through indemnities to Siemens resulting from a reseller’s
misrepresentation to a prospective Customer to inContact.

 

MRA Products and Services Final    Page 19 of 81



--------------------------------------------------------------------------------

19.3 Indemnification for Property and Personal Injury. Each Party agrees to
indemnify, defend, and hold harmless the other Party and their respective
officers, directors, employees, agents, successors, assigns, harmless from and
against any and all liabilities, damages, costs, and expenses, including
reasonable attorneys fees, related to personal injury, real property, or
tangible personal property, to the extent such damages are caused by the
negligent act or omission of such Party or its agents, subcontractors,
employees, suppliers, invitees, licensees, and guests. The Party seeking
indemnification will provide timely notification to the indemnifying Party of
any assertion against it of any such claims or demands and allow the
indemnifying Party to control the defense and all related settlement
negotiations. The Party seeking indemnification will cooperate in good faith
with the indemnifying Party to facilitate the defense of such a claim.

19.4 Indemnification for Infringement. If use of the Hosted Services for any
purpose within the scope of this Agreement, the relevant SPA, becomes the
subject of an infringement or misappropriation claim or proceeding, the Supplier
shall indemnify, defend, and hold harmless the Siemens Indemnified Parties and
Customer(s) who use the Hosted Services from and against any claim, liability,
or damage as permitted under this Agreement and this Section 19.4 from any third
party claim, action, suit, proceeding, or settlement thereof, to the extent that
such claim, actions, suit, or other proceedings against a Siemens Indemnified
Party or Customer asserts that any patent, copyright, trade secret, or other
intellectual property right is infringed by use of the Hosted Services. The
Supplier shall so indemnify, defend, and hold the Siemens Indemnified Parties
and Customers harmless from all costs, liabilities, expenses, and damages,
including court costs and reasonable attorney fees provided the Supplier is
promptly notified, given assistance as necessary, and permitted to direct the
defense. In the event the Siemens Indemnified Parties or Customers against which
the claim is asserted do not provide such notice, the Supplier’s indemnification
obligations under this Section 19.4 shall not be abrogated except to the extent
that actual and material prejudice results. The Supplier agrees to request its
third party suppliers to provide reasonable efforts in support of the Supplier
if it is engaged in defending an Indemnified Party or avoiding a claim under
this Section 19.4.

In addition to all other rights and remedies under this Agreement, the Supplier
agrees that if the use of the Hosted Services under this Agreement become
enjoined under a final non-appealable order of a court of competent
jurisdiction, the Supplier shall, in addition to its obligations under the
immediately preceding paragraph above, at its election and its expense:

(a) procure for the Siemens Indemnified Party(ies) or Customers the right to
continue using the Hosted Services; or

(b) modify the Hosted Services to make it non-infringing while maintaining
equivalent or better functionality, features, performance, and conformance to
the Specifications or

(c) terminate this Agreement and any SPA and pay to Siemens the maximum amount
provided for in Sections 19.5.1 and 19.5.3 (which limitation is not applicable
to the obligation to indemnify an amount that exceeds payments made under
Sections 19.5.1 and 19.5.3), after which the Supplier shall have no further
liability under this Agreement, an SPA, if any, or otherwise at law or in equity
to any of the Siemens Indemnified Parties and Customers.

Notwithstanding any provision in this Section 194 or in this Agreement, Siemens
is authorized to include this infringement indemnification provided by the
Supplier to a Customer in the terms and conditions of the end user(s) license to
give effect to the indemnification provided by the Supplier and as determined to

 

MRA Products and Services Final    Page 20 of 81



--------------------------------------------------------------------------------

be necessary by Siemens in its sole discretion. The Supplier acknowledges and
agrees that Siemens has the right to flow this indemnification for infringement
through to a Customer and that in such circumstances, a Customer shall have the
right to seek such indemnification provided in this Section 19.4 directly from
the Supplier.

 

19.5 Limitation of Liability.

19.5.1 Supplier’s Limitation. Except for any obligations with regard to
indemnifications under this Article 19: Indemnities or the relevant SPA, if any,
the Supplier’s liability for any and all claims, losses or expenses arising out
of this Agreement, or out of any claim regardless of the legal theory, including
but not limited to, negligence, strict liability, agency, warranty, trespass,
breach, or any other liability shall not exceed the greater of Fifteen Million
Dollars ($15,000,000.00) or the amount paid and the amounts due and owing under
this Agreement as of the date of the claim from which the liability arises is
asserted.

19.5.2 Siemens Limitation. Except for any obligations with regard to
indemnifications under this Article 19: Indemnities or the relevant SPA, if any,
Siemens liability for any and all damages, claims, losses, costs, or expenses
arising out of this Agreement or out of any claim regardless of legal theory,
including but not limited to, negligence, strict liability, agency, warranty,
trespass, breach, or any other liability, shall not exceed the greater of
Fifteen Million Dollars ($15,000,000.00) or the amount paid and the amounts due
and owing under this Agreement as of the date the claim from which the liability
arises is asserted.

19.5.3 DISCLAIMER. Except for any obligations with regard to indemnifications
under this Article 19: Indemnities or the relevant SPA, if any, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES, INCLUDING
WITHOUT LIMITATION, LOSS OF USE OR LOST BUSINESS, REVENUE, PROFITS, OR GOODWILL,
ARISING IN CONNECTION WITH THIS AGREEMENT OR THE RELEVANT SPA, UNDER ANY THEORY
OF TORT, CONTRACT, WARRANTY, STRICT LIABILITY, OR NEGLIGENCE, EVEN IF ADVISED,
KNEW, OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.

20.0 SOFTWARE LICENSE

20.1 Grant. The Supplier hereby grants Siemens, for itself or its Affiliates as
provided in this Agreement, a fully paid, royalty-free, non-exclusive and
worldwide license to the Software as necessary to sublicense the Software as a
part of the Hosted Services to a Customer. Siemens, its Affiliates, and
resellers and distributors will sublicense the Software to Customers pursuant to
a written license agreement(s) which contains terms substantially similar to,
and no less protective of the Supplier, as the terms inContact offers to its
Customers as such terms have been supplied to Siemens in the Standard Terms of
Use version 1.6 and allows the Customers to use the Hosted Services.

 

MRA Products and Services Final    Page 21 of 81



--------------------------------------------------------------------------------

20.2 OpenSource Software.

20.2.1 As used herein, the term “Open Source Software” means any software that
is licensed under any license terms or other contract terms (“Open License
Terms”) which require, as a condition of use, modification and/or distribution
of such software and/ or any other software incorporated into, derived from or
distributed with such software (“Derivative Software”), any of the following:

 

  a. that the source code of such software and/or any Derivative Software be
made available to third parties;

 

  b. that permission for creating derivative works of such software and/or any
Derivative Software be granted to third parties; and/or

 

  c. that a royalty-free license be granted to third parties under any
intellectual property rights contained in such software and/or any Derivative
Software.

By means of example and without limitation, Open License Terms include the
following licenses or distribution models: the GNU General Public License (GPL)
and the GNU Lesser or Library GPL (LGPL).

20.2.2 The Software Product contains only the following Open Source Software:

                             1. Resiprocate sip stack – Version 1.6

                             2. Boost – Version 1.43.0

                             3. Wt – Version 3.1.7a

                             4. Visual Leak Detector – Version 2.0

                             5. PJ sib – Version 1.4.5

                             6. Flex – Version 3.2

                                     a. Flex is technically open sourced from
Adobe. This is the technology we use to build our thin agent and chat client.

                            7. FluorineFX – Version 1.0.0.17

                                     a. Open source Flash/Flex remoting gateway
that connects our applications using Flex and Microsoft .NET web servers.

                            8. Lumisoft – Version 2.0.4150.290

                                     a. Open source mail server library that we
utilize to parse and handle emails on the NG platform.

                            9. Log4Net – Version 1.2

                                     a. Open source logging library

20.2.3 Supplier represents and warrants that:

 

  a. the Open Source Software listed above is the only software contained in the
Software Product which falls under the above definition of Open Source Software;

 

  b. all of the license obligations applicable to the listed Open Source
Software have been completely fulfilled by Supplier;

 

  c.

Supplier has provided Siemens with all applicable license texts and all
necessary source code and build scripts for each version of the Open Source
Software provided to Siemens, in order to enable Siemens, its Subsidiaries,
Distributors and their customers to create an executable version of such Open
Source Software.

 

MRA Products and Services Final    Page 22 of 81



--------------------------------------------------------------------------------

If Supplier is in breach of this Section, Supplier shall indemnify, defend and
hold harmless Siemens, its Affiliates and Customers, from any damage, loss,
costs and expenses suffered by Siemens, its Affiliates and Customers as a result
of any such breach.

21.0 DEVELOPMENT COOPERATION

Siemens is developing the Customers and owns all rights to the business
relationship with and identity of Customers and such shall be deemed valuable
trade secret information of Siemens.

Supplier commits to providing key business processes to ensure a successful
experience for Customers with the Hosted Services. Through the duration of
the Agreement, the Supplier and Siemens may mutually agree on incremental
processes. Siemens and Supplier may mutually agree to integrate their cloud
products at a future date. At such time, the Parties will work together to
discuss scope, requirements and timing of this combined offering.

22.0 FORCE MAJEURE

No Party shall be liable for any default or delay in the performance of its
obligations under this Agreement to the extent caused, directly or indirectly,
by fire, flood, lightning, earthquake, elements of nature or acts of God, riots,
civil disorders, rebellions, acts of terrorism, or revolutions in any country,
or any other similar cause beyond the reasonable control of such Party;
provided, however, that such default or delay is not caused by the
non-performing Party, could not have been prevented by the reasonable
precautions of the non-performing Party, and could not have been reasonably
circumvented by the non-performing Party through the use of alternate sources,
workaround plans, or other means. In such event, the non-performing Party shall
be excused from the further performance of its obligation(s) affected for as
long as such circumstances continue. Notwithstanding the foregoing, the
non-performing Party shall continue to use its best efforts to recommence its
performance whenever and to whatever extent possible throughout any default or
delay caused by a force majeure occurrence. The non-performing Party shall
immediately notify the Party to whom performance is due by telephone (to be
confirmed in writing within two (2) days of the inception of such delay) and
describe with reasonable detail the circumstances for such delay. If any event
under this Article 22: Force Majeure substantially prevents, hinders, or delays
the non-performing Party’s performance for more than thirty (30) consecutive
days, then at the performing Party’s option it may: (i) terminate or modify any
affected portion of any purchase order, the relevant SPA, or this Agreement, and
any outstanding amounts owed the Supplier shall be equitably adjusted to reflect
such termination; or (ii) terminate this Agreement without liability to any
Party as of a date specified by the performing Party in a written notice of
termination to the non performing party Neither Party shall have the right to
any additional payments from the other Party for costs or expenses incurred as a
result of any force majeure occurrence.

23.0 DISPUTE RESOLUTION

23.1 Disputes. Any dispute between the Parties arising out of or relating to
this Agreement, including the interpretation of any provision, and with respect
to the performance by the Supplier or Siemens, shall be resolved as provided in
this Article 23: Dispute Resolution.

23.2. Informal Procedures.

23.2.1 Negotiations between Executives. Prior to the initiation of formal
dispute resolution procedures, the Parties shall first attempt in good faith to
resolve any dispute arising out of or relating to

 

MRA Products and Services Final    Page 23 of 81



--------------------------------------------------------------------------------

this Agreement or a relevant SPA promptly by negotiation between the executives
who have authority to settle the controversy and who are at a higher level of
management than the person with direct responsibility for the administration of
this Agreement or the relevant SPA. Any Party may give the other written notice
of any dispute not resolved in the ordinary course of business. Within ten
(10) business days after delivery of such notice, the Party receiving the notice
shall submit to the other a written response.

23.2.2 Form of Notice and Response. The notice and the response shall include:
(i) a statement of each Party’s position(s) regarding the matter(s) in dispute
and a summary of arguments in support thereof, and (ii) the name and title of
the executive who will represent that Party and any other person who will
accompany such executive. Within thirty (30) business days after delivery of the
notice, the designated executives shall meet at a mutually acceptable time and
place, and thereafter, as often as they reasonably deem necessary, to attempt to
resolve the dispute. All reasonable requests for information made by one Party
to the other shall be honored in a timely fashion.

23.2.3 Failure to Resolve. If the matter in dispute has not been resolved within
sixty (60) days after delivery of the notice, or, if the Parties fail to meet
within thirty (30) days, then the dispute shall be referred to more senior
executives who have the authority to settle the dispute and who shall likewise
meet in an attempt to resolve the matter(s) in dispute. If the matter(s) have
not been resolved within thirty (30) days after its referral to these more
senior executives, or, if no meeting of such senior executives has taken place
within fifteen (15) after such referral, either Party may initiate subsequent
proceedings as provided in this Article 23: Dispute Resolution.

23.2.4 Confidential. All negotiations conducted pursuant to this Section 23.2,
and any of the Parties’ submissions in contemplation thereof, shall be kept
confidential by the Parties and shall be treated by the Parties and their
respective representatives as compromise and settlement negotiations for the
purposes of the Federal Rules of Evidence and any similar state rules.

23.3 Limited Effect. The Parties agree that disputes, controversies or claims
between them shall not be subject to the provisions of Section 23.2 when:

(a) a Party makes a good faith determination that a breach of the terms of this
Agreement by the other Party is such that a temporary restraining order or other
injunctive relief is the only appropriate and adequate remedy;

(b) the institution of formal proceedings earlier than as provided in
Section 23.2 is necessary to avoid the expiration of any applicable limitation
periods or to preserve a superior position with respect to other creditors; or

(c) in the event a Party is involved in litigation with a third party and
successfully joins the other Party in litigation.

If a Party files a pleading with a court seeking injunctive relief and is
unsuccessful, then the other Party may recover its costs and attorneys fees from
the filing Party.

23.4 Litigation. Unless the Parties agree otherwise in writing, formal
proceedings for the resolution of a dispute may be commenced after the earlier
of: (i) the unsuccessful conclusion of negotiations under Section 23.2; (ii) the
designated executives determine that it does not appear likely that the dispute
can be resolved under Section 23.2; or (iii) the provisions of Section 23.3 are
applicable. The Parties consent to the jurisdiction of the courts of the State
of Florida and to jurisdiction and venue in the state and federal courts sitting
in Palm Beach County, Florida for all litigation arising out of or related to
this Agreement or

 

MRA Products and Services Final    Page 24 of 81



--------------------------------------------------------------------------------

the relevant SPA. The Parties further consent to the jurisdiction of any state
court located within a district where the assets of a Party are located for the
purpose of the enforcement of a judgment or award against the assets of such
Party.

23.5 Continued Performance. Unless the matter(s) in dispute preclude
performance, each Party agrees to continue performing its obligations under this
Agreement and the relevant SPA while any dispute is being resolved as provided
in this Article 23: Dispute Resolution. The foregoing shall not limit a Party’s
termination rights and the discontinuation of each Party’s obligations in
accordance with termination provisions set forth in Article 24: Termination.

23.6 Governing Law. With the exception of the matters to be resolved under
Section 23.7, the relevant SPA, and any Orders and performance under such shall
be governed by and construed in accordance with the laws of State of Florida
without regard to its choice of law principles. The United Nations Convention
for Sale of Goods shall not be applicable to this Agreement, the relevant SPA,
or any Orders under these agreements.

23.7 Foreign Domiciled Siemens Affiliates. All matters with regard to dispute
resolution for a foreign domiciled Siemens Affiliate shall be as provided in the
relevant Adoption Agreement. Orders by a foreign domiciled Siemens Affiliate and
performance by such Affiliate under an Adoption Agreement or a relevant SPA
pursuant to such an Adoption Agreement shall in no way be deemed or construed as
consent by such foreign domiciled Siemens Affiliate to the jurisdiction of any
court in the United States or any state thereof. Notwithstanding anything to the
contrary herein which may be based on facts or circumstances pertaining to a
potential transaction contemplated under this Agreement or a relevant SPA, the
Supplier hereby irrevocably and unconditionally waives and releases all rights
and claims it may now or hereafter have arising under this Agreement or a
relevant SPA that any foreign domiciled Siemens Affiliate is subject to the
jurisdiction of the federal or state courts of the United States based solely on
the potential transactions contemplated under this Agreement or a relevant SPA;
provided, however, that nothing in such waiver and release shall affect the
Supplier’s rights to pursue a claim against any foreign domiciled Siemens
Affiliate in the courts of its domicile.

24.0 TERMINATION

24.1 Termination for Cause. Either Party may terminate this Agreement in the
event the other Party:

(a) materially breaches any of its duties, representations, warranties,
obligations, covenants, or responsibilities under this Agreement or a relevant
SPA, and fails to: (i) develop within thirty (30) days following written notice
of breach a complete plan for curing the breach, which is reasonably acceptable
to the other Party; and (ii) fully cures such material breach within sixty
(60) days; or

(b) becomes insolvent, voluntarily or involuntarily bankrupt or is unable to
meets its obligations when due, allows the appointment of a receiver or other
liquidating officer for all or substantially all of its assets or business or
makes an assignment for the benefit of creditors, then the non-breaching Party
may terminate this Agreement, in whole or in part, as of a date designated in a
written notice of termination given to the breaching Party

24.2 Reserved.

 

MRA Products and Services Final    Page 25 of 81



--------------------------------------------------------------------------------

24.3 Termination of a Specific Project Amendment.

24.3.1 Grounds for Termination. A relevant SPA may be terminated prior to
completion of the work to be performed under such SPA by:

 

  (a) termination of the entire Agreement;

 

  (b) termination of the relevant SPA, provided the same notice and cure periods
are followed as apply to termination of the Agreement;

 

  (c) notice to the Supplier from Siemens of the Customer’s termination of its
agreement with Siemens; or

 

  (d) the mutual written agreement of the Parties.

24.3.2 Actions following Termination. Unless the Agreement is terminated
pursuant to Section 24.1, the provisions of this Section 24.3.2 shall be
applicable to the termination of the relevant SPA. The Supplier will cease work
immediately upon termination of the relevant SPA. In such event, the Supplier
will invoice Siemens for any undisputed charges for Hosted Services and other
Services satisfactorily delivered or completed before the effective date of
termination which meet the requirements of this Agreement and the relevant SPA.
Both Parties will act in good faith to minimize such charges; but in no event
will such charges exceed the fees or costs specified in the relevant SPA. In
addition, in the event this Agreement is terminated by Supplier for cause and at
the expiration of the Expiration/Termination Assistance (as defined below)
period specified in Section 24.4, Siemens shall be liable to pay any remaining
amounts due under Section 14.8, if any, less any amounts paid by Siemens for
Expiration/Termination Assistance in accordance with Section 24.4.

24.4 Termination / Expiration Assistance.

24.4.1 Before the Effective Date of Termination/Expiration. Commencing
(6) months prior to the termination or expiration of this Agreement, an earlier
date if requested by Siemens, or upon any notice of termination (in whole or in
part), expiration, or non-renewal of this Agreement, and continuing through the
effective date of expiration (as such effective date may be extended pursuant to
Article 3: Term) or termination, as applicable, the Supplier shall provide to
Siemens or to a designee upon Siemens written request, reasonable termination or
expiration assistance to allow the Services to continue for a Customer without
interruption or adverse effect and to facilitate the orderly transfer of the
Hosted Services and other Services to Siemens or its designee
(“Termination/Expiration Assistance”). Termination/Expiration Assistance shall
include the following assistance:

(a) the Supplier shall, using its good faith efforts, cooperate with Siemens in
effecting the orderly transfer of its Hosted Services and other Services
hereunder to a qualified third party supplier;

(b) the Supplier shall continue to perform the support obligations and Services
for the fee(s) applicable at the time of expiration and/or termination for a
period of five (5) years following the effective date of termination/expiration;

(c) the Supplier shall sublicense, to the extent authorized, to Siemens all
third party products utilized with the Hosted Services subject to the use rights
set forth in this Agreement; provided, however, that the Supplier shall obtain
such sublicenses for Siemens for any third party products utilized in the Hosted
Services which are not commercially available; and

(d) provide such other assistance and Services for a separate fee as agreed to
by the Parties in writing.

 

MRA Products and Services Final    Page 26 of 81



--------------------------------------------------------------------------------

If the transition assistance is related to the end of the Term, then the
Termination/Expiration Assistance shall commence no later than ninety (90) days
in advance of the effective date of the termination or expiration.

24.4.2 Following the Effective Date of Termination/Expiration. Provided Siemens
is current on its payments of all undisputed invoice amounts, this
Section 24.4.2 shall survive the termination or expiration of this Agreement.
For a period of five (5) years following the effective date of termination or
expiration, the Supplier shall provide without interruption or degradation, at
Siemens’ request, any or all of the Hosted Services and other Services being
performed by the Supplier prior to the effective date and shall ensure that all
new releases, upgrades, updates and enhancements to the Hosted Services and
other Services made available to any other customer of Supplier shall also be
offered to Siemens for the Customers such that during such period the Customers
to receive the same Hosted Services and other Services as made available to any
other customers of inContact. To the extent the Supplier is to perform any
Hosted Services and other Services, including but not limited to
Termination/Expiration Assistance, under this Section 24.4.2, then the
provisions of this Agreement shall be applicable as such provisions would have
been applicable to such Hosted Services and other Services prior to the
effective date of the termination/expiration of this Agreement, including the
rates and payment terms set forth in the relevant SPA, if any, or Attachment G:
Supplier’s Price List. Notwithstanding the foregoing, inContact may discontinue
offering certain applications within the Hosted Services identified in
Attachment G: Supplier’s Price List with six (6) months prior written notice
provided inContact discontinues such offering for all of its customers.

25.0 CONFIDENTIAL INFORMATION

25.1 Definitions.

(a) “Confidential Information” means (i) the existence, purpose, pricing,
subject matter, and terms of this Agreement and the relevant SPA;
(ii) information that relates to the purpose stated in this Article 25:
Confidential Information; or (iii) information which is otherwise disclosed as a
result of the Parties’ performance and that should reasonably have been
understood by the receiving Party (“Receiving Party”), because of legends or
other markings, the circumstances of disclosure or the nature of the information
itself, to be proprietary and confidential to the disclosing Party (“Disclosing
Party”), an Affiliate of the Disclosing Party or to a third party. Confidential
Information may be disclosed in written or other tangible form (including on
magnetic media) or by oral, visual, or other means.

(b) “Affiliate” for the limited purpose of this Article 25: Confidential
Information means any person or entity directly or indirectly controlling,
controlled by, or under common control with a Party.

25.2 Use of Confidential Information. A Receiving Party of Confidential
Information may use the Confidential Information only for the purpose of
performance under this Agreement, the relevant SPA, or applicable Orders,
including the provision of Services; provided however, that nothing in this
Agreement gives either Party the right to disclose the existence, purpose,
pricing, subject matter, or terms of this Agreement to any Customer or
prospective Customer until a relevant SPA or a purchase order are executed,
except that Siemens may disclose such information on a case-by-case basis in
response to a Customer inquiry provided such pricing is presented as Siemens
pricing and not as the Supplier’s.

25.3 Recipient’s Use of Confidential Information. Receiving Party shall protect
such Confidential Information from disclosure to others, using the same degree
of care used to protect its own confidential or proprietary information of like
importance, but in any case using no less than a reasonable degree of

 

MRA Products and Services Final    Page 27 of 81



--------------------------------------------------------------------------------

care. Receiving Party may disclose Confidential Information received hereunder
to (i) its Affiliates who agree, in advance, in writing, to be bound by this
Agreement, and (ii) to its employees and independent contractors, and its
Affiliates employees and independent contractors, who have a need to know for
the purpose of this Agreement, the relevant SPA, or an Order, and who are bound
to protect the received Confidential Information from unauthorized use and
disclosure under the terms of a written agreement. Confidential Information
shall not otherwise be disclosed to any third party without the prior written
consent of the Disclosing Party.

25.4 Exceptions. The restrictions of this Agreement on the use and disclosure of
Confidential Information shall not apply to information that:

(a) was publicly known at the time of the Disclosing Party’s communication
thereof to the Receiving Party;

(b) becomes publicly known through no fault of the Receiving Party subsequent to
the time of the Owner’s communication thereof to Receiving Party;

(c) was rightfully in the Receiving Party’s possession free of any obligation of
confidence at the time of the Owner’s communication thereof to the Receiving
Party;

(d) is developed by the Receiving Party independently of and without reference
to any of the Disclosing Party’s Confidential Information or other information
that the Disclosing Party disclosed in confidence to any third party;

(e) is rightfully obtained by the Receiving Party from third parties authorized
to make such disclosure without restriction; or

(f) is identified by the Disclosing Party as no longer proprietary or
confidential.

25.5 Disclosures Required by Law. In the event the Receiving Party is required
by law, regulation, or court order to disclose any of the Disclosing Party’s
Confidential Information, the Receiving Party will promptly notify the
Disclosing Party in writing prior to making any such disclosure in order to
facilitate the Disclosing Party seeking a protective order or other appropriate
remedy from the proper authority. The Receiving Party agrees to cooperate with
the Disclosing Party in seeking such order or other remedy. The Recipient
further agrees that if the Disclosing Party is not successful in precluding the
requesting legal body from requiring the disclosure of the Confidential
Information, it will furnish only that portion of the Confidential Information,
which is legally required and will exercise all reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded the
Confidential Information.

25.6 Property of Owner. All Confidential Information disclosed under this
Agreement, the relevant SPA, or a purchase order entered into hereunder
(including information in computer software or held in electronic storage media)
shall be and remain the property of the Disclosing Party All such information in
tangible form shall be returned to the Disclosing Party promptly upon written
request or the termination or expiration of this Agreement or the relevant SPA
and shall not thereafter be retained in any form by the Receiving Party, its
Affiliates, or any employees or independent contractors of the Receiving Party
or its Affiliates. Notwithstanding the return, erasure, or destruction of
Confidential Information or the termination, through completion or otherwise, of
this Agreement, the rights and obligations with respect to the disclosure and
use of Confidential Information shall survive until one of the exceptions of
Section 25.4 applies.

 

MRA Products and Services Final    Page 28 of 81



--------------------------------------------------------------------------------

25.7 Equitable Relief. The Parties acknowledge that Confidential Information is
unique and valuable, and that disclosure in breach of this Agreement will result
in irreparable injury to the Disclosing Party for which monetary damages alone
would not be an adequate remedy. Therefore, the Parties agree that in the event
of a breach or threatened breach of confidentiality, the Disclosing Party shall
be entitled to specific performance and injunctive or other equitable relief as
a remedy for any such breach or anticipated breach without the necessity of
posting a bond. Any such relief shall be in addition to and not in lieu of any
appropriate relief in the way of monetary damages.

25.8 Obligations with Regard to Confidential Information Particular to the
Supplier. The following additional obligations are applicable when the Receiving
Party of the Confidential Information is the Supplier.

25.8.1 Supplier’s Use of Confidential Information. The Supplier shall not use
any pricing or other information related to a Customer or potential Customer
provided to the Supplier by Siemens (“Customer Information”) to compete against
Siemens for a prospective Customer’s business either directly via its retail
sales channels, indirectly through its wholesale sales channels, or any other
sales channel working with third parties. The Supplier shall establish
reasonable procedures to prevent any unauthorized use or disclosure; such
procedures shall include, but not be limited to, effective procedural firewalls
as well as data firewalls in computer databases, and notifying all the
Supplier’s employees, agents, and subcontractors who may have access to any
Siemens Confidential Information and/or Customer information of the restrictions
contained in this Article 25: Confidential Information. The Supplier shall
require that its employees accept terms and conditions of confidentiality no
less protective than the terms of this Article 25: Confidential Information in
order to obtain access to any Siemens Confidential Information and/or Customer
Information. The Supplier shall ensure compliance by its employees, agents, and
subcontractors with this Article 25: Confidential Information and shall
establish procedures to ensure that its employees, agents, and subcontractors,
and other persons acting by, through, or under them comply with the restrictions
stated in this Article 25: Confidential Information.

26.0 GENERAL

26.1 Binding Nature. This Agreement shall be binding on the Parties and their
respective successors and assigns.

26.2 Assignment and Change of Control.

(a) Neither party shall assign this Agreement without the prior written consent
of the other party, except that either party may assign this Agreement to an
Affiliate provided however that the assigning Party guarantees the full and
timely performance of all such assignee Affiliate’s obligations under this
Agreement as a joint primary obligor. Notwithstanding the foregoing, Siemens may
assign all or part of this Agreement to any successor-in-interest to all or
substantially all of its business or assets, whether voluntarily or by merger,
reorganization, asset sale, or otherwise.

(b) In the event that the Supplier shall undertake a Change of Control, Siemens
shall have the unilateral right to terminate this Agreement without liability by
providing Supplier no less than ninety (90) days written notice of termination
and further provided that Siemens provides such notice of termination within
thirty days (30) of Siemens’ receipt of notice from Supplier of a Change of
Control. Supplier shall provide the termination assistance set forth in
Section 24.4. In addition, for a period of two years after such termination
Supplier and any of its successors and assigns shall not deal, directly or
indirectly, in a competitive manner with any Customers and shall not permit any
of its Affiliates to,

 

MRA Products and Services Final    Page 29 of 81



--------------------------------------------------------------------------------

directly or indirectly, solicit or entice, or attempt to solicit or entice, any
clients or customers of Siemens or potential clients or customers of Siemens for
purposes of diverting their business for the Hosted Services or other Services
or similar services from Siemens, or intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between Siemens and customers of Siemens for the Hosted
Services or other Services. For the avoidance of doubt, any person or entity
that entered into a contractual relationship directly with Supplier for the
Hosted Services or other Services without any involvement by Siemens, and who
was never registered by Siemens pursuant to the process described in Section 2.5
above, shall not be subject to the non-competition restrictions set forth under
this Section 26.2(b). However, if the acquiror in any Change of Control of
Supplier is any person or entity that is a current competitor of Siemens that
competes with Siemens in any line of business or activities in which Siemens
operates and that are not material to Siemens operations taken as a whole or to
Siemens’ strategic business plans as approved by Siemens executive committee
before the date of the notice of the Change of Control to Siemens by Supplier,
and Siemens provides notice of termination of this Agreement under this
Section 26.2(b), Siemens shall not solicit any Customer to terminate the Hosted
Services provided by Supplier for a period of one (1) year from the date of
Siemens’ notice of termination.

For purposes of this Section 26.2(b), Change of Control means the occurrence of
any one of the following: (i) the direct or indirect sale, lease, license,
transfer, conveyance or other disposition, in one or a series of related
transactions, of a majority (measured on a fair market value basis) of the
assets of the Supplier and its subsidiaries taken as a whole to any Person;
(ii) the consummation of any transaction (including without limitation, any
merger or consolidation) the result of which is that any Person becomes the
owner or beneficial owner, directly or indirectly, of more than 50% of the
outstanding voting securities of the Supplier, measured by voting power rather
than number of shares; (iii) the Supplier consolidates with, or merges with or
into, any Person, or any Person consolidates with, or merges with or into, the
Supplier, in any such event pursuant to a transaction in which any of the
outstanding voting securities of the Supplier or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the shares of common stock of the Supplier outstanding
immediately prior to such transaction constitute, or are converted into or
exchanged for, a majority of the voting securities of the surviving Person
immediately after giving effect to such transaction; (iv) the first day on which
the majority of the members of the board of directors of the Supplier cease to
be Continuing Directors; or (v) the adoption of a plan relating to the
liquidation or dissolution of the Supplier. Continuing Director means, as of any
date of determination, any member of the board of directors of the Supplier who
(i) was a member of such board of directors on the date of this Agreement; or
(ii) was nominated for election or elected to such board of directors with the
approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election. Person means any
person, entity or group of persons and/or entities acting in concert.

26.2 Compliance with Laws and Applicable Standards. Each Party shall perform its
obligations in a manner that complies with all applicable federal, state, and
local laws, regulations, ordinances and codes, including the export and foreign
controls, the Foreign Corrupt Practices Act, the U.S. Export Administration Act,
and the requirements of the FCC, EPA, and OSHA, all as may be amended from time
to time. The Supplier shall be responsible for taking appropriate steps to
obtain necessary export licenses, if any, related to the export of Software
Product(s), and shall provide Siemens with copies of relevant export licenses.
If either Party is charged with the failure to comply with any law, the Party
charged shall promptly notify the other Party of such charges in writing. Each
Party warrants and represents that its execution, delivery, and performance of
this Agreement or the relevant SPA shall not constitute (i) a violation of any
judgment, order, or decree; or (ii) a material default under any material
contract by which it or any of its material assets are bound.

 

MRA Products and Services Final    Page 30 of 81



--------------------------------------------------------------------------------

26.3 Notices. All notices, requests, demands, and determinations under this
Agreement (other than routine operational communications), shall be in writing
and shall be deemed duly given (i) when delivered by hand, (ii) one (1) day
after being given to an express, overnight courier with a reliable system for
tracking delivery, or (iii) five (5) days after the day of mailing, when mailed
by United States mail, registered or certified mail, return receipt requested,
postage prepaid, and addressed as follows:

 

In the case of Siemens:

 

  In the case of the Supplier:

Siemens Enterprise Communication, Inc.

600 Colonial Center Pkwy, Suite 200

Lake Mary, FL 32746

Attn: V.P Supply Chain

 

 

With a copy to:

 

 

Siemens Enterprise Communication, Inc.

5500 Broken Sound Blvd

Boca Raton, FL 33487

Attn: Legal Department

 

A Party may from time to time change its address or designee for notification
purposes by giving the other prior written notice of the new address or designee
and the date upon which it will become effective.

26.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but both of which together shall
constitute one and the same instrument.

26.5 Relationship of Parties. The Supplier, in furnishing Software Product(s)
and Services hereunder, is acting as an independent contractor and the Supplier
has the sole right and obligation to supervise, manage, direct, procure, perform
or cause to be performed, all work to be performed by the Supplier under this
Agreement. The Supplier is not an agent of Siemens and has no authority to
represent Siemens as to any matters, except as expressly authorized in this
Agreement.

26.6 Severability. If any provision of this Agreement or the relevant SPA is
declared or found to be illegal, unenforceable, or void, then both Parties shall
be relieved of all obligations arising under that provision, but only to the
extent that such provision is illegal, unenforceable, or void. If the remainder
of this Agreement shall not be affected by that declaration or finding and is
capable of substantial performance, then each provision not so affected shall be
enforced to the extent permitted by law.

26.7 Consents and Approval. Except where expressly provided as being in the
discretion of a Party, where agreement, approval, acceptance, consent, or
similar action by either Party is required under this Agreement or the relevant
SPA, such action shall not be unreasonably delayed or withheld. An approval or
consent given by a Party under this Agreement or the relevant SPA shall not
relieve the other Party from responsibility for complying with the requirements
of this Agreement or the relevant SPA, nor shall it be construed as a waiver of
any rights under this Agreement or the relevant SPA, except as and to the extent
otherwise expressly provided in such approval or consent.

26.8 Waiver of Default; Cumulative Remedies. No waiver or discharge shall be
valid unless in writing and signed by an authorized representative of the Party
against which such amendment, waiver, or discharge is sought to be enforced. A
delay or omission by either Party to exercise any right or power under this
Agreement or the relevant SPA shall not be construed to be a waiver. A waiver by
either of the Parties of any of the covenants to be performed by the other or
any breach shall not be construed to be a waiver of any succeeding breach
thereof or of any other covenant herein contained.

 

MRA Products and Services Final    Page 31 of 81



--------------------------------------------------------------------------------

26.9 Remedies. Except as otherwise expressly provided herein, all remedies
provided for in this Agreement or the relevant SPA shall be cumulative and in
addition to and not in lieu of any other remedies available to either Party at
law, in equity or otherwise.

26.10 Survival. Any provision of this Agreement which contemplates performance
or observance subsequent to any termination or expiration of this Agreement (in
whole or in part) shall survive any termination or expiration of this Agreement
or the relevant SPA (in whole or in part, as applicable) and continue in full
force and effect. Such provisions shall include, but not be limited to the
following: Article 19: Indemnities; Article 23: Dispute Resolution; Article 24:
Termination, Article 25: Confidential Information; and Article 26: General.

26.11 Public Disclosures. All media releases, public announcements, and public
disclosures relating to this Agreement or the relevant SPA, or, the subject
matter of these agreements, including promotional or marketing material, but not
including announcements intended solely for internal distribution or disclosures
to the extent required to meet legal or regulatory requirements beyond the
reasonable control of the disclosing Party, shall be coordinated with and
approved by the non disclosing Party prior to release.

26.12 Service Marks. The Supplier agrees that it shall not, without Siemens
prior written consent, use the name, service marks, or trademarks of Siemens.
The Parties agree to mutually agree to the issuance and content of a press
release concerning the subject matter of this Agreement.

26.13 Third Party Beneficiaries. Except as provided in this Agreement and the
relevant SPA, these agreements are entered into solely between, and may be
enforced only by, Siemens and the Supplier. These agreements shall not be deemed
to create any rights in third parties, including suppliers and customers of a
Party, or to create any obligations of a Party to any such third parties.

26.14 Amendment. This Agreement shall not be modified, amended or in any way
altered except by an instrument in writing signed by the authorized
representative of each Party.

26.15 Incorporation by Reference and Order of Precedence.

26.15.1 Incorporation by Reference. The attachments and schedules attached
hereto are hereby incorporated by reference into this Agreement. Subject to
Section 26.14, any amendments to these attachments and schedules, and any other
attachments and schedules that are agreed upon by the Parties subsequent to the
Effective Date, shall likewise be incorporated by reference into this Agreement
and the relevant SPA, as applicable.

26.15.2 Order of Precedence. Any conflict among or between the terms and
conditions included in the documents making up this Agreement will be resolved
in accordance with the following order of precedence (from highest to lowest
priority):

 

  (a) Specific Project Amendment with Exhibits;

 

  (b) Change Orders;

 

  (c) the Adoption Agreement (if applicable);

 

MRA Products and Services Final    Page 32 of 81



--------------------------------------------------------------------------------

  (d) this Agreement and Attachment A;

 

  (e) the attachments (other than Attachment A);

 

  (f) the schedules and exhibits including those which are part of the
attachments; and

 

  (g) Orders.

26.16 Entire Agreement. This Agreement, including any relevant SPA, the
attachments, schedules, and exhibits, sets forth the entire agreement and
understanding between the Parties as to the subject matter hereof and merges all
prior discussions between them relating to such subject matter. Neither of the
Parties shall be bound by any conditions, definitions, warranties,
understandings, or representations with respect to such subject matter other
than as expressly provided herein or as duly set forth on or subsequent to the
effective date hereof in writing and signed by an authorized representative of
the Party(ies).

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
authorized officers indicated below and effective as of the date first indicated
above.

 

SUPPLIER   SIEMENS ENTERPRISE ‘
COMMUNICATIONS, INC. By:  

 

    By:  

 

Printed:  

 

    Printed:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

 

MRA Products and Services Final    Page 33 of 81



--------------------------------------------------------------------------------

ATTACHMENT A: DEFINITIONS

Adoption Agreement means the terms and conditions for the purchase of the
Supplier’s Hosted Services by its Affiliates adopting this Agreement.

Affiliate(s) means any Affiliates means an entity

(i) which is directly or indirectly controlling Siemens;

(ii) which is under the same direct or indirect ownership or control as Siemens;
or

(iii) which is directly or indirectly owned or controlled by Siemens.

For these purposes, an entity shall be treated as being controlled by another if
that other entity has fifty percent (50 %) or more of votes in such entity, and
is able to direct its affairs.

Affiliate, for the limited purpose of Article 25: Confidential Information,
shall have the meaning stated in Section 25.1 (b).

Agreement means this Master Reseller Agreement and its Appendices as well as any
documentation expressly incorporated by reference therein and shall include any
amendments or addenda that may subsequently be agreed upon between the Parties
in writing.

Binding Proposal shall have the meaning stated in Section 2.4.2.

Change Order or CO shall have the meaning stated in Section 6.2.

Confidential Information shall have the meaning stated in Section 25.1 (a).

Customer shall have the meaning stated in the first paragraph of this Master
Reseller Agreement.

Deliverables shall have the meaning stated in Section 2.4.1.

Deposited Information means all information, both proprietary and non
proprietary that Siemens requests to be deposited in Escrow, with regards to the
Deliverables, this information shall include, but not be limited to: drawings,
Documentation, Software, annotated source code (including flow charts),
programmer’s tools (including compilers), test protocols and procedures,
required or useful for the modification, enhancement, and maintenance of the
Software.

Documentation means the written text describing the Software, including the
Software system, how it works, and how to work it. It shall include all
information required to install and operate the Software as stand-alone products
as well as in the Network Solution for the Hosted Services, including but not
limited to, all Documentation required to insure the functioning of the
interface necessary for the interoperability of each of the Software with all
other products, hardware, firmware, equipment, and software included in the
Network Solution.

EMEA means the sovereign states and domestic territories in Europe, Middle East
and Africa, including Russia, as listed on Attachment L: Country List.

 

MRA Products and Services Final    Page 34 of 81



--------------------------------------------------------------------------------

Enterprise Deployment shall have the meaning stated in Section 14.3.

Error means any mistake, problem, defect, malfunction or deficiency which causes
an incorrect or inadequate functioning or non-functioning of the Hosted Services
or any deviation from the Specifications or other requirements set forth under
this Agreement for the Hosted Services.

Escrow Agreement shall have the meaning stated in Section 17.4.

Hosted Services means the provision of a hosted contact center that includes,
but is not limited to software and Software as Services (SaaS) applications to
include automatic call distribution and interactive voice response to handle
multimedia communications to include voice, chat, email, predictive dialing,
text-to-speech, , automated speech recognition, workforce optimization and
reporting Software.

Indemnified Party(ies) shall have the meaning stated in Section 19.3.

Initial Deployment means the deployment of the Software for the Hosted Services,
including delivery, installation, commissioning, and acceptance testing for the
first time in a Customer’s new or existing network pursuant to an Order(s)
issued by Siemens.

Initial Effort shall have the meaning stated in Section 21.1.

Intellectual Property Rights means patents (including utility models),
inventions, concepts, methods, design patents, and designs (whether or not
capable of registration), chip topography rights and other like protection,
copyright, trademark and any other form of statutory protection of any kind and
applications for any of the foregoing as well as any trade secrets.

Network Solution means the integrated products of several suppliers, including
but not limited to hardware and software used by Supplier to provide the Hosted
Services.

Offered Prices shall have the meaning stated in Section 13.2.

Object Code means computer programming code, which is substantially or entirely
in binary form and is intended to be directly executable by a computer after
suitable processing but without the intervening steps of compilation or
assembly.

Party or Parties means Siemens and/or Supplier.

Project shall have the meaning stated in Section 2.4.2.

Receiving Party, for the limited purpose of Article 25: Confidential
Information, shall have the meaning stated in Section 25.1 (a).

RFP means request for proposal.

Services means the installation, warranty, maintenance support, professional
integration or other service, not including the Hosted Services, to be provided
by the Supplier under this Agreement.

Siemens means Siemens Enterprise Communications, Inc.

Software is defined as the cumulative reference for the Supplier’s products as
listed in Attachment G Price List, Attachment H: Product Roadmap, and if
applicable, the relevant SPA in the form of Attachment F: Specific Project
Amendment including all related firmware, and software, both as stand-alone
products and as components of the Hosted Services as well as any Update, future
versions or

 

MRA Products and Services Final    Page 35 of 81



--------------------------------------------------------------------------------

releases thereof in which the Supplier has a right to market and/or for which
Siemens acquires the right to market, license, and sublicense under this
Agreement and any Documentation for the Software. New products may be added to
an attachment upon the written agreement of the Parties.

Source Code means computer programming code and related system documentation,
comments and procedural code such as job control language, which may be printed
out or displayed in a form readable and understandable by a software programmer
of ordinary skill.

Specific Project Amendment or SPA shall have the meaning stated in the first
paragraph of this Master Reseller Agreement.

Specifications means the technical and functional specification of the Hosted
Services and related Deliverables as described in and/or referred to in
Attachment K.

Update shall mean a modification, amendment or enhancement to any Software that
incorporates corrections of Errors and/or which provides functional or
performance improvements, including the related updated Documentation with
identification of any amendments made. The Updates are usually designated as a
change in the version number either to the left (from 1.yz to 2.yz) and/or to
the right of the decimal point (from x.1 to x.2).

Stop Work Order shall have the meaning stated in Section 5.5.1.

Supplier means the party identified as Supplier in the first paragraph of this
Master Reseller Agreement.

Termination/Expiration Assistance means reasonable termination or expiration
assistance to allow the Services to continue for a Customer without interruption
or adverse effect and to facilitate the orderly transfer of the Services to
Siemens or its designee.

Test Plan(s) shall mean those procedures and standards used to test any and all
aspects of each of the Parties’ respective products for acceptance and
integration/interoperability.

Trained Programmer means a trained computer programmer of general proficiency.

Virus means a software program or other harmful code capable of replicating
itself and usually capable of wreaking great harm on the system.

 

MRA Products and Services Final    Page 36 of 81



--------------------------------------------------------------------------------

ATTACHMENT B: INITIAL TRAINING PROGRAMS

1. General

The Supplier agrees to support Customer and internal support training programs
by providing Siemens with access to personnel, materials and other resources in
a manner consistent with the cooperative spirit of the relationship of the
Parties. The Supplier agrees to support a training program including courses
covering overview, installation, administration, operations, planning and
engineering, provisioning, integration, and maintenance of the Software
Product(s).

The Supplier shall provide Siemens with a list of currently available courses
for Siemens and its Customers. Prices for all training support provided by the
Supplier, including courses and materials identified in this Section are
available in Attachment G: Supplier’s Price List of the Agreement or the
relevant SPA.

2. Training to Enable Siemens to Sell and Support

The Supplier shall provide training to enable Siemens to sell and support the
Hosted Services. Additional training under this Section will be negotiated at a
preferred rate.

Supplier will provide training and enablement services to ensure a jumpstart and
early success for the partnership at no cost to Siemens. The training to be
delivers includes the following:

(1) Go-to-Market training will be targeted at Sales Executives and Sales
Engineers in the Siemens organization. Where possible, this training will be
field-based in the local geography. Based on agreed-to revenue commitments,
initial Go-to-Market and quarterly refresher web-based training will be provided
at no charge to Siemens.

(2) Supplier will provide training resources for initial GTM for sales reps and
sales engineers. Supplier will provide course content and Siemens will modify as
required. Supplier and Siemens will jointly deliver training via onsite and web
meetings.

(3) Supplier will provide expert and operations training which provides
training, transfer and certification of the Supplier Hosted Services and other
Service methodologies for Siemens implementation and .service consultants. The
training will be performed in smaller groups that would include:

 

  •  

Classroom training at Supplier’s headquarter facilities for SEN US / Latin
American personnel

 

  •  

Supplier will provide resources and materials for the training; and the funds
for travel expenses for Siemens personnel and travel expenses will be credited
against the overall revenue commitment set forth in Section 14.8.

 

  •  

At the request of SEN, inContact will provide classroom training at Siemens
facility for EMEA /Germany, with Supplier funding travel expenses Supplier
personnel to provide training in EMEA/Germany.

 

  •  

Supplier will provide OJT / virtual training following formal training sessions
to accelerate Siemens ramp up

 

MRA Products and Services Final    Page 37 of 81



--------------------------------------------------------------------------------

ATTACHMENT C: QUALITY ASSURANCE AND RELIABILITY

REQUIREMENTS

 

1. Quality Assurance Requirements

1.1 The Supplier shall have a documented quality system in place, which meets
the Siemens requirements of ISO 9001/2000 compliance as applicable.

1.2 Upon request, the Supplier shall provide Siemens with sufficient quality
data, including the right of Siemens to conduct audits and inspections at the
Supplier’s and any other location as determined by Siemens in its sole
discretion, to verify that the manufacturing processes meets Siemens
requirements. A maximum of two (2) weeks notice shall be given before audits or
inspections.

 

MRA Products and Services Final    Page 38 of 81



--------------------------------------------------------------------------------

ATTACHMENT D:

LOGO [g194510image003.jpg]

IS2c

This Agreement is between the Beneficiary and InnovaSafe.

Software Developers are enrolled as a Depositor.

Use This Agreement if:

 

  •  

Multiple Depositors will be added and management of single or

 

  •  

multiple deposits are needed.

 

  •  

Depositor specific terms and conditions may be required.

 

  •  

Modifiable Agreement is required

 

  •  

Services include:

 

  •  

Complete client service

 

  •  

Dual Vaulting – 2nd Vault Location For all Deposits

 

  •  

SafeAccess- 24/7 Account Access

 

  •  

FullAccess (Private Web Access)

 

  •  

SafeFTP- 24/7 Internet Deposits

 

  •  

Limited Deposit Verification

 

  •  

Quarterly Account Status Reports

 

  •  

Quarterly Deposit Tracking

 

  •  

Toll Free Telephone Support (800) 239-3989

Questions? Please call (800) 239-3989 or

Live Online Support at www.innovasafe.com

 

MRA Products and Services Final    Page 39 of 81



--------------------------------------------------------------------------------

This Software Source Code Escrow Agreement (“Agreement”), Agreement Number
            , effective as of the date signed by the Depositor (“Effective
Date”), is made and entered into by InnovaSafe, Inc. (“InnovaSafe”), a
California corporation, located at 28502 Constellation Road, Valencia,
California, 91355-5082 and             (“Beneficiary”), located at
            and each additional person or entity subscribed hereto as a
depositor in accordance with the requirements of this Agreement (each a
“Depositor” and collectively the “Depositors”). In consideration of the
covenants, conditions, warranties and restrictions contained in this Agreement,
the parties agree as follows:

 

1. DEFINITIONS

For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below, unless expressly defined otherwise in this Agreement:

“Depositor Enrollment Form” means the form used by InnovaSafe for the addition
of a Depositor or Depositors to this Agreement in accordance with the
requirements of Paragraph 3 hereof, as such form may be modified or replaced by
InnovaSafe in its sole discretion from time to time during the term of this
Agreement. A copy of the current Depositor Enrollment Form is attached hereto as
Exhibit B-Corporate and incorporated herein.

“Description of Deposit” means a general description of the Software and the
Deposit as set forth on Exhibit A attached hereto and incorporated herein.

“Deposit” means the copies of the Source Code and any other information, both
proprietary and non proprietary that Siemens requests to be deposited in Escrow,
with regards to the Software and services of Depositor deposited with InnovaSafe
by the Depositor, or otherwise held by InnovaSafe pursuant to the terms of this
Agreement.

“License Agreement” means the agreement pursuant to which Depositor licenses the
Software to Beneficiary in object code form.

“Replacement” means a Deposit relating to any complete change, modification,
enhancement or alteration of the Source Code since the last Deposit which
completely replaces all of the previous Deposits.

“Software” means the software that as of the date hereof is licensed by the
Depositor to Beneficiary pursuant to the License Agreement, and which is
generally described in the Description of Deposit.

“Source Code” means the Software in source code form, including all
documentation and instructions, flow charts, programmer’s tools (including
compilers), test protocols and procedures required or useful to modify, enhace,
maintain, duplicate, compile, interpret and install the source code for the
Software.

“Update” means any modification, update or revision of any Software that is
subject of the Deposits currently being held by InnovaSafe.

 

MRA Products and Services Final    Page 40 of 81



--------------------------------------------------------------------------------

2. DEPOSIT PROCEDURES

2.1 Initial, Additional, Duplicate Deposits: (a) Within thirty (30) days of the
Effective Date of this Agreement, Depositor agrees to deposit with InnovaSafe,
copies of the Source Code for the version of the Software as licensed under the
License Agreement. With such delivery, Depositor agrees to provide InnovaSafe
with a completed Description of Deposit (Exhibit A). (b) Depositor also agrees
to deposit with InnovaSafe the Source Code for each Update or Replacement within
thirty (30) days after its release, distribution, or other publication by
Depositor in the ordinary course of business. With each such delivery, Depositor
agrees to provide InnovaSafe with a completed Description of Deposit (Exhibit
A). (c) Depositor shall deliver a duplicate Deposit (including all Updates)
within five (5) days of receipt of a written request from an authorized
representative of InnovaSafe. Without limiting the foregoing, Depositor shall
deliver a duplicate Deposit (including all Updates) to replace any previous
Deposit that is impaired due to a defect in or natural degeneration of the
recorded medium. All duplicate Deposits may not be encrypted, except for an
Update or Replacement Source Code that is transmitted to InnovaSafe in
accordance with Paragraph 2.2. (d) Notwithstanding any other provision of this
Agreement, InnovaSafe shall have no obligation to return to Depositor any
Deposit.

2.2 Encrypted Electronic Deliveries: Subject to the prior agreement of
InnovaSafe and Depositor regarding delivery and decryption protocols, Depositor
shall have the option but not the obligation to encrypt and transmit the
encrypted Deposit for each Deposit over the Internet using InnovaSafe’s
SafeDeposit services. InnovaSafe shall not be liable to Depositor or Beneficiary
for any encrypted Source Code, or any part thereof that is transmitted over the
Internet.

2.3 Deposit Receipt Notification, Safe Access Services and Deposit Tracking:
(a) For each Deposit, InnovaSafe will issue a receipt to Depositor, accompanied
by a general list or description of the materials deposited. InnovaSafe shall
notify Beneficiary and Depositor of receipt of each Deposit by electronic mail
(“email”) to the email address described in Paragraph 10 of this Agreement or
the Depositor Enrollment Form, as applicable, within a reasonable time following
receipt by InnovaSafe of the Deposit. (b) Deposit notification will also be
promptly posted to a page at InnovaSafe’s web site, and InnovaSafe will provide
Beneficiary and Depositor with a user identification name and password in order
to access the InnovaSafe page upon which Deposit notifications are posted.
(c) InnovaSafe may provide a written reminder notification to Depositor
quarterly of Depositor’s obligation to make update or replacement deposits.
Within thirty (30) days of receipt of each such notice, Depositor shall provide
written notice certifying to InnovaSafe that (i) it has made the update or
replacement deposits as required; or (ii) there has not been a release of a new
version of the product since the last deposit. After thirty (30) days of receipt
of notice, InnovaSafe will notify Beneficiary that InnovaSafe has received
(iii) an update or replacement deposit from Depositor; (b) a statement from
Depositor advising there has not been a release of a new version of the product
since the last deposit; or (c) no response from Depositor.

2.4 Technical Verification of Deposit: InnovaSafe shall perform, if and to the
extent possible, a Limited Deposit Verification on each Deposit when received.
All charges and expenses incurred by InnovaSafe in performing a Limited Deposit
Verification are included in the annual deposit fees paid hereunder. InnovaSafe
shall provide an electronic copy of the Limited Deposit Verification report to
the parties listed in Section 10 of this Agreement. Any party may request that
InnovaSafe perform a comprehensive deposit verification as provided for on the
then currently published InnovaSafe verification information chart. Any charges
and expenses incurred by InnovaSafe in carrying out a comprehensive deposit
verification will be paid by the party requesting the deposit verification,
unless otherwise agreed to in writing. Limitations: Except solely in connection
with the performance by InnovaSafe of a more comprehensive deposit verification
that has been requested and agreed to by the parties in accordance with this
Agreement, InnovaSafe shall have no obligation to determine the physical
condition, accuracy, completeness, functionality, performance or non-performance
of any Deposit or whether the Deposit contains Source Code.

2.5 Failed Deliveries: InnovaSafe will not be responsible for procuring the
delivery of any Deposit.

 

MRA Products and Services Final    Page 41 of 81



--------------------------------------------------------------------------------

3. BENEFICIARY ENROLLMENT PROCEDURES

3.1 Enrollment of Depositors: Beneficiary may join additional Depositors to this
Agreement at any time and from time to time, in its sole and absolute
discretion, provided that (a) at the time of entering into this Agreement the
Beneficiary and the proposed Depositor are parties to a License Agreement;
(b) Beneficiary is not in breach of this Agreement; (c) all fees and costs have
been paid to InnovaSafe; and (d) the proposed Depositor completes, signs and
delivers the Depositor Enrollment Form as required hereunder.

3.2 Depositor Enrollment Form: Each Depositor designated by Beneficiary pursuant
to this Agreement shall be required to agree to the terms hereof and indicate
such agreement by delivering to Beneficiary and InnovaSafe the completed
Depositor Enrollment Form that has been signed by an authorized representative
of Depositor. A person or entity that has not subscribed hereto as a Depositor
in accordance with the requirements of this Agreement, including but not limited
to, any other licensees of the Software, shall not have any rights hereunder and
InnovaSafe shall have no duties to any such persons or entities.

 

4. DEPOSIT RELEASE PROCEDURES

4.1 Conditions to Enforcement: Beneficiary shall have the right to enforce the
Source Code release procedures described in this Paragraph 4 only if at the time
of the requested release: (a) Beneficiary is not in breach of this Agreement;
and (b) all fees and costs then due and owing to InnovaSafe shall have been paid
in full.

4.1 Release Conditions: The release by InnovaSafe of the Deposit to Beneficiary
as further provided in this Paragraph 4, shall be subject to the occurrence of
one or more of the following conditions (each a “Release Condition”):
(a) Depositor requests in writing that InnovaSafe release the Deposit to
Beneficiary; or (b) Depositor takes any action under any state corporation or
similar law that will cause both the dissolution of the corporate existence of
Depositor and the liquidation by Depositor of its assets; or (c) Depositor has
breached a material obligation under the License Agreement that has not been
cured by Depositor as provided in the License Agreement, and that will cause
Beneficiary to incur immediate and substantial injury for which money damages,
or such other remedies provided by the License Agreement, would be inadequate.

4.3 Release Procedures: InnovaSafe will release the Deposit to Beneficiary
subject to and in accordance with each of the following conditions:
(a) Depositor may provide InnovaSafe with a written release request at any time,
and Beneficiary may provide InnovaSafe with a written release request following
the occurrence of a Release Condition; (b) Provided that InnovaSafe has been
paid all fees and costs then due and owing, InnovaSafe shall promptly deliver a
copy of the release request to Depositor or Beneficiary, as applicable (the
“Notice of Release Request”); (c) If Beneficiary or Depositor objects to the
requested release, then within thirty (30) days of the receipt of the Notice of
Release Request, such party agrees to provide InnovaSafe with written notice of
such objection, and to provide a copy of such notice to the party requesting the
release, stating that a Release Condition has not occurred or has been cured,
and instructing InnovaSafe not to release the Deposit as requested (the
“Contrary Instructions”); (d) If InnovaSafe does not receive Contrary
Instructions within the time and in the manner required above, then InnovaSafe
shall deliver a copy of the Deposit to Beneficiary; (e) If InnovaSafe does
receive Contrary Instructions within the time and in the manner required above,
then InnovaSafe shall not deliver a copy of the Deposit to Beneficiary, but
shall continue to hold the Deposit until the first to occur of the following:
(i) InnovaSafe receives joint written release instructions from Beneficiary and
Depositor; or (ii) InnovaSafe receives a copy of an order or judgment of a court
of competent jurisdiction, or the decision of an arbitrator, if applicable,
directing InnovaSafe to act with regard to disposition of the Deposit.

4.4 Rights in Bankruptcy and Effect of Release: (a) The parties agree that this
Agreement, as it may be modified, supplemented, or replaced from time to time,
is not intended and shall not be construed to constitute an election of remedies
by Beneficiary, or otherwise to supersede or foreclose any rights to which
Beneficiary otherwise would be entitled under Title 11 United States Bankruptcy
Code §365(n), as a licensee of intellectual property. (b) Upon receipt of the
Deposit, and subject to the covenants, conditions, warranties and restrictions
of this Agreement and the License Agreement, Beneficiary shall have the right

 

MRA Products and Services Final    Page 42 of 81



--------------------------------------------------------------------------------

and hereby agrees to use the Deposit, including copying and modification
thereof, only as reasonably necessary for the sole purpose of enabling
Beneficiary to use the Software for its intended purpose (unless otherwise
authorized by the express terms of the License Agreement). Beneficiary shall use
commercially reasonable measures to protect the integrity, security and
confidentiality of the Deposit. The foregoing does not grant, sell, assign or
otherwise transfer to Beneficiary any title to or ownership of all or any part
of the Deposit or Software, or related documentation, or any other property of
Depositor, and without limiting the foregoing, does not grant to Beneficiary any
right to publish, perform, adapt, create derivative works from, or distribute
the Software or any part thereof.

4.5 Authorization to Copy: Depositor authorizes InnovaSafe to use and copy the
Deposit as determined by InnovaSafe in its sole discretion as necessary for the
performance of its obligations hereunder, including but not limited to,
performing any Deposit verification testing as authorized hereunder, provided,
however, that the foregoing authorization does not grant, sell, assign or
otherwise transfer to InnovaSafe any title to or ownership of any part of the
Deposit or Software, or related documentation, or any other property of
Licensor, except for the media upon which the Deposit is recorded, title to and
ownership of which shall pass to InnovaSafe as provided herein.

 

5. FEES AND PAYMENTS

5.1 Fee Schedule, Payments and Suspension of Performance: (a) The fees and
charges of InnovaSafe are set forth on the fee schedule attached hereto as
Exhibit C and incorporated herein. After the expiration of the initial term,
InnovaSafe may increase its fees and costs on an annual basis by providing
written notice of such increase at least sixty (60) days prior to the
commencement of the next renewal term. (b) All fees, costs and any other amounts
due and payable to InnovaSafe as provided hereunder, shall be paid             .
Initial and annual fees must be paid to InnovaSafe within 30 days of the
Effective Date and on each anniversary thereof. All other amounts payable to
InnovaSafe shall be paid within thirty (30) days from the date of invoice to the
applicable party. Neither Beneficiary nor any Depositor shall be entitled to any
refunds, withholds, offsets, reductions in, or deductions from, any payments due
to InnovaSafe hereunder. (c) In addition to and without limiting any other right
or remedy to which InnovaSafe may be entitled, InnovaSafe shall have the right,
in its sole discretion, to suspend the performance of any or all of its
obligations hereunder for so long as any amount due hereunder remains unpaid in
whole or in part.

 

6. TERM AND TERMINATION

6.1 Term: This Agreement shall have an initial term of             from the date
hereof unless earlier terminated as provided herein. At the expiration of the
initial term, this Agreement shall automatically renew from year to year
thereafter until this Agreement is terminated in accordance with the terms
hereof.

6.2 Termination for Cause: (a) Notwithstanding the foregoing, this Agreement
shall terminate as to each specific Depositor immediately and automatically upon
either the expiration of the applicable License Agreement between Beneficiary
and such Depositor, or the earlier termination of the applicable License
Agreement between Beneficiary and such Depositor, whichever is applicable,
provided, however, that in the case of termination (as distinguished from the
expiration) of the applicable License Agreement between Beneficiary and such
Depositor, such termination has been effected by Depositor in accordance with
the requirements of the applicable License Agreement. (b) InnovaSafe shall have
the right to terminate this Agreement as to any Depositor or as to Beneficiary,
in the event of non-payment of any fees or other amounts due and payable to
InnovaSafe or its designee, or if Depositor otherwise breaches this Agreement,
provided, however, that written notice of such breach is given to all applicable
parties. If Beneficiary or the applicable Depositor fails to cure such breach
within five (5) business days of the date such notice is delivered, then
InnovaSafe shall have the right to terminate this Agreement by sending written
notice of termination to Beneficiary and all applicable Depositors, and further
provided, however that if payment is due from a Depositor and not from
Beneficiary, then InnovaSafe may terminate this Agreement only as to that
Depositor. InnovaSafe shall have no obligation to perform any obligations under
this Agreement so long as such breach remains uncured, including but not limited
to, the receipt or release of any Deposit as required under this Agreement. Any
party may cure amounts past due, whether or not such party is obligated under
this Agreement.

 

MRA Products and Services Final    Page 43 of 81



--------------------------------------------------------------------------------

6.3 Termination Without Cause: (a) After the expiration of the initial term of
this Agreement, Beneficiary shall have the right to terminate this Agreement
without cause, in its sole discretion, by giving each Depositor and InnovaSafe
written notice of its intent to terminate this Agreement at least forty-five
(45) business days prior to the expiration of the initial term or the next
renewal term, whichever is applicable; (b) Notwithstanding any other provision
hereof, at any time during the term of this Agreement, InnovaSafe shall have the
right to terminate this Agreement without cause, in its sole discretion, by
giving Beneficiary and each Depositor written notice of its intent to terminate
this Agreement at least thirty (30) days prior to the date set for termination.
During such 30 day period Depositor shall have the right to provide InnovaSafe
with written instructions authorizing InnovaSafe to return the Deposit, and if
InnovaSafe does not receive such written instructions from Depositor within the
foregoing 30 day period, then InnovaSafe shall attempt to return any Deposit in
its possession to Depositor, or if InnovaSafe is not able to locate the
Depositor after reasonable attempts, then InnovaSafe may destroy the Deposit.
InnovaSafe shall continue to be entitled to payment at its then current fees and
charges (notwithstanding the termination date specified in its notice) until the
Deposits are returned or destroyed; (c) A Depositor may not terminate this
Agreement.

6.4 Disposition of Deposit: Upon the termination of this Agreement, the
following shall apply: (a) all amounts then due and owing to InnovaSafe
hereunder shall be paid in full; (b) if the termination is as to all Depositors,
then InnovaSafe shall immediately return any Deposit to the appropriate
Depositor, and (c) if InnovaSafe does not receive written instructions from
Depositor authorizing InnovaSafe to return all Deposits, or if InnovaSafe is not
able to locate Depositor after reasonable attempts, then InnovaSafe will destroy
the Deposit. Notwithstanding any other provision of this Agreement, InnovaSafe
shall have the sole, exclusive and continuing right to control the final
disposition of the physical material (e.g., a DVD) upon which the Deposit or
other intellectual property is recorded, including but not limited to, the final
destruction of the material.

6.5 Survival of Certain Obligations: Upon the termination of this Agreement, all
future and continuing rights and obligations established hereunder will
terminate, except: (a) the obligations of each party to maintain
confidentiality, as defined herein; (b) the obligations of the parties which by
their terms are intended to survive, (c) any claim or cause of action for breach
of this Agreement, or for indemnity or contribution, existing as of the date of
termination, which claim or cause of action will remain in full force and effect
until such rights and obligations are fully discharged.

 

7. REPRESENTATIONS AND WARRANTIES OF DEPOSITOR

7.1 No Conflicts: Depositor represents and warrants to Beneficiary and to
InnovaSafe that the grant by Depositor to Beneficiary of the rights granted
hereunder, the Deposit made pursuant hereto, and the implementation of this
Agreement in accordance with its terms, do not and will not conflict with,
violate or infringe upon (a) any rights or interests of any person or entity not
a party to this Agreement, (b) any terms of any express or implied contract
between Depositor and any other person or entity, or (c) any judicial or
administrative order, award, judgment or decree of any state or country
applicable to Depositor, or (d) any laws, rules or regulations of any country
from or to which any Deposit may be delivered in accordance with the provisions
of this Agreement, including but not limited to, customs laws, import, export,
and re-export laws.

7.2 Usability of Source Code: Depositor represents and warrants that the Deposit
made to InnovaSafe at all times (a) will be the version of the current release
of the Software, as offered by Depositor to Beneficiary or other licensees in
the ordinary course of business from time to time during the term of this
Agreement, (b) will be understandable and useable by a reasonably skilled
programmer or other professional to understand, maintain, and correct the
Software without assistance of any other person, (c) will contain sufficient
documentation to enable such a skilled programmer or other professional to
understand and use any proprietary languages or programming components that such
a skilled programmer or other professional could not reasonably be expected to
understand, and (d) includes all the devices, programming, and

 

MRA Products and Services Final    Page 44 of 81



--------------------------------------------------------------------------------

documentation necessary for the maintenance of the Software by Beneficiary upon
release of the Deposit pursuant to this Agreement, except for devices,
programming, and documentation commercially available to beneficiary on
reasonable terms through readily known sources other than the Depositor.

 

8. RECORDS, REPORTS, ADMINISTRATION

8.1 Records of Deposits: InnovaSafe will maintain written records of all
Deposits made by Depositor pursuant to this Agreement. InnovaSafe shall be
entitled to rely on the completeness and accuracy of all information, documents
and materials provided to InnovaSafe by Depositor, Beneficiary or any other
person or entity, in connection with this Agreement. Beneficiary may be entitled
at reasonable times during normal InnovaSafe business hours and upon reasonable
notice to InnovaSafe to inspect the records of Deposits maintained by InnovaSafe
pursuant to this Agreement. Depositor may be entitled at reasonable times during
normal InnovaSafe business hours and upon reasonable notice to both Depositor
and InnovaSafe, to inspect the records of Deposits maintained by InnovaSafe
pursuant to this Agreement, provided, however, the right of such Depositor to
inspect such records of Deposit shall be limited to only those records and
Deposits that pertain to the requesting Depositor.

8.2 Reports: Unless otherwise provided for herein, on a quarterly basis,
InnovaSafe will prepare and submit an account history report to Beneficiary.

8.3 Confidentiality and Storage of Deposits: (a) Except as otherwise required to
carry out its duties under this Agreement, InnovaSafe shall not permit any
unauthorized person access to the Deposit. If InnovaSafe receives any order from
a court or other judicial or arbitral tribunal pertaining to the disclosure or
release of the Deposit, InnovaSafe will immediately notify the parties to this
Agreement unless prohibited by law. Challenge of any such disclosure or release
order shall be the sole responsibility of Depositor and Beneficiary. InnovaSafe
does not waive its rights to present its position with respect to any such
order. No party has the right to require InnovaSafe to disobey any order from a
court or other judicial or arbitral tribunal. (b) The storage of all Deposits
will be in locked facilities.

8.4 Reliance and Suspension of Performance: (a) InnovaSafe shall have no
responsibility for determining the genuineness or validity of any instruction,
document or other item given to or deposited with it, and in the performance of
its obligations under this Agreement shall be entitled to rely upon any email or
written notice, instruction or request furnished to InnovaSafe by any of the
parties hereto if such instructions are believed in good faith by InnovaSafe to
have been given by an officer or another authorized representative of a party
hereto. All employees of Depositor and any Beneficiary, respectively, are
conclusively deemed to have proper authority to act on behalf of such party
hereunder. InnovaSafe shall have no responsibility with respect to the Deposit
other than to follow such instructions as may be provided herein. (b) If any
controversy exists between or among the Depositor and any of the Beneficiaries
hereto, or with any other person or entity with respect to the Deposit or the
subject matter of this Agreement, InnovaSafe shall not be required to determine
the same or take any action with respect thereto, but in addition to and without
limiting any other right or remedy to which InnovaSafe may be entitled,
InnovaSafe shall have the right, in its sole discretion, to suspend the
performance of any or all of its obligations hereunder for so long as any such
conflict or controversy may exist hereunder.

8.5 Duty of Care and Sub-Contractors: InnovaSafe shall perform all of the duties
required by this Agreement in good faith. Except as expressly stated in this
Section 8.5, InnovaSafe shall have no duty of care, inquiry or disclosure,
whether express or implied, in the performance of its obligations under this
Agreement. Any and all sub-contractors performing verification or other services
on behalf of InnovaSafe shall be subject to the same duty of care as InnovaSafe.

 

9. INDEMNIFICATION, DISPUTE RESOLUTION AND CLAIMS

9.1 Indemnification: Beneficiary, on the one hand, and each Depositor on the
other hand, jointly and severally, agree to indemnify, defend and hold harmless
InnovaSafe and its directors, officers, agents and employees (collectively
“InnovaSafe”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively “Liabilities”), and will
reimburse

 

MRA Products and Services Final    Page 45 of 81



--------------------------------------------------------------------------------

InnovaSafe for all fees and expenses (including the reasonable fees and expenses
of counsel) (collectively, “Expenses”) as they are incurred in investigating,
preparing, pursuing or defending any claim, action, proceeding or investigation,
whether or not in connection with pending or threatened litigation or
arbitration and whether or not InnovaSafe is a party (collectively, “Actions”),
relating to this Agreement or arising out of or in connection with the services
rendered or to be rendered by InnovaSafe pursuant to this Agreement, or any
actions or inactions of InnovaSafe in connection with any such services or this
Agreement; provided that Beneficiary and Depositor will not be responsible for
any Liabilities or Expenses of InnovaSafe that are determined to have resulted
solely from the gross negligence or willful misconduct of InnovaSafe in
connection with any of the services, actions, or inactions referred to above.

9.2 Interpleader: In the event conflicting demands are made or conflicting
notices are served upon InnovaSafe with respect to this Agreement or any
Deposit, including but not limited to, upon the receipt of Contrary Instructions
from Depositor, the parties expressly agree that in addition to the right to
suspend its performance as provided in Paragraph 9.1 (b) hereunder, InnovaSafe
shall have the absolute right, in its sole discretion, to file an action in
interpleader requiring the Depositor and Beneficiary to answer and litigate
their several claims and rights among themselves. InnovaSafe is hereby
authorized to comply with the applicable interpleader statutes of the State of
California in this regard, and Depositor agrees to pay all costs, expenses and
reasonable attorneys’ fees incurred by InnovaSafe in connection therewith, the
amount thereof to be fixed and judgment thereon to be rendered by the court in
such suit. Depositor agrees that InnovaSafe shall be obligated to act in
accordance with an order or judgment of a court of competent jurisdiction
directing InnovaSafe to act with regard to disposition of the Deposit, or the
final decision of an arbitrator directing InnovaSafe to act with regard to
disposition of the Deposit, and Depositor hereby authorizes and directs
InnovaSafe to act in accordance with such order of a court or decision of an
arbitrator.

9. 3 Mediation and Arbitration: (a) In the event of any controversy, dispute or
claim between InnovaSafe and any other party hereto that arises under or
otherwise relates to this Agreement, the parties agree that the dispute shall be
submitted to mediation facilitated by a mediator as mutually approved by the
parties, which approval shall not be unreasonably withheld or delayed by either
party (“Mediator”). The parties agree to participate in good faith in the
mediation conferences. Each party shall bear one-half (or its proportionate
share if there are more than two parties) of the costs of the mediation,
including the Mediator’s fees. (b) If the parties are unable to resolve the
claim, controversy or dispute through mediation, then it shall be decided by
arbitration in Los Angeles County, California, in front of a single retired
judge through the Judicial Arbitration and Mediation Service or, in its absence,
any similar organization providing the arbitration services of retired judges
(“JAMS”). If for any reason within 30 days of an arbitration demand, any other
party to the Agreement fails to state in writing that it will cooperate in
selecting the sole arbitrator, then the remaining party shall select the
arbitrator. If for any reason the sole arbitrator is not selected within 45 days
of the written arbitration demand, then JAMS shall have sole authority to assign
one of its retired judges as the arbitrator that has experience with
intellectual property law. The parties shall be entitled to discovery to the
full extent provided in civil actions pending in the Superior Court for Los
Angeles County, with the arbitrator deciding any controversies arising during
and with respect to discovery. The decision of the arbitrator with respect to
any issues submitted for determination shall be final and binding on all of the
parties to this Agreement, provided, however that the arbitrator shall not have
the power to award punitive or exemplary damages. Not less than 21 days before
the first scheduled session of the arbitration hearing, each party shall deliver
to the other: (i) a complete list of the names of the witnesses that the party
will call to testify at the hearing; and (ii) a complete and accurate copy of
each document the party will offer in evidence at the hearing, excluding
witnesses and documents that are used for impeachment.

9.4(a) Disclaimer of Warranties: InnovaSafe expressly disclaims any and all
warranties, express or implied, in connection with this Agreement, or its
implementation, or arising out of a course of performance, dealing, or trade
usage, including, without limitation, any warranties of title, non infringement,
merchantability, fitness for a particular purpose, defect, workmanship or
uninterrupted or error-free use or operation. (b) Limitations of Claims: No
action or claim against InnovaSafe arising out

 

MRA Products and Services Final    Page 46 of 81



--------------------------------------------------------------------------------

of or in any way relating to this Agreement may be instituted more than one
(1) year after the event giving rise to such action or claim, and in no event
shall InnovaSafe, its affiliates, or any of its or their representatives be
responsible or liable for any indirect, incidental, consequential, special,
exemplary, or punitive damages (including, but not limited to, loss of data,
savings, revenue or profits), even if InnovaSafe, its affiliates, or any of its
or their representatives has been advised of the possibility of such damages,
including but not limited to, any damages from the use of, interruption of use,
or inability to use any software or any data related thereto. (c) Limitation of
Liability: In no event shall the total collective liability of InnovaSafe, its
affiliates, and any of its or their representatives arising out of or relating
in any way to this Agreement or it implementation exceed the total amounts paid
or payable by the depositor or Beneficiary to InnovaSafe hereunder, provided,
however, that the foregoing limitation does not apply to damages (excluding
damage to the Escrow Deposit media) that are determined by a judgment of a court
of competent jurisdiction which is no longer subject to appeal or further review
to have resulted solely from the gross negligence or willful misconduct of
InnovaSafe. (d) Proceedings: InnovaSafe shall not be required or compelled to be
a party to, assist in, or otherwise participate, whether as a witness or in any
other capacity, in any investigation, audit, action or proceeding, whether
judicial, arbitral or administrative, instituted by Depositor, Beneficiary, or
any third party (collectively, a “Proceeding”), provided, however, that in the
event that InnovaSafe is made a party to or is threatened to be made a party to,
or otherwise becomes involved in, any such Proceeding, then in any such case
Depositor agrees to pay in advance, upon receipt of written demand therefor from
InnovaSafe, any and all expenses that may be incurred by InnovaSafe in
connection therewith, which shall include, without limitation, attorneys’ fees,
disbursements and retainers, court costs, transcript costs, fees of accountants,
experts and witnesses, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness or other participant in a Proceeding.

 

10. NOTICES

10.1 Notices and Notice Address: Except as otherwise provided herein for
Deposits or notices of Updates and Replacements, all notices, requests, demands,
or other communications required or permitted under this Agreement shall be in
writing. Notice shall be sufficiently given for all purposes if done by personal
delivery, or electronic mail, or First Class Mail, or Certified Mail, or
commercial overnight delivery service (DHL, FedEx, UPS), or facsimile
transmission. Any correctly addressed notice that is refused, unclaimed, or
undeliverable because of an act or omission of the party to be notified shall be
deemed effective as of the first date that said notice was refused, unclaimed,
or deemed undeliverable by the postal authorities, messenger, or overnight
delivery service. Any party may change its contact information by giving the
other party notice of the change in any manner permitted by this Agreement. Any
party has the option to update their contact information with InnovaSafe using
the “Change of Status” form on our website,
http://www.innovasafe.com/update.html.

BENEFICIARY:

 

Contact Name:

 

Title:

 

Street address:

 

City, State, Postal Code

 

Country:

 

Phone:

 

Facsimile:

 

Email:

 

Purchase Order (if applicable):

 

INNOVASAFE, INC.

 

Corporate Address:    28502 Constellation Road, Valencia, California, 91355-5082
USA Mailing Address:    PO Box 800256, Valencia, California 91380-0256 USA
Phone:    USA Direct: 1-800-239-3989

 

   International Direct: 1-661-310-1810 Facsimile:    1-661-295-5515 eMail:   
clientservices@innovasafe.com

 

MRA Products and Services Final    Page 47 of 81



--------------------------------------------------------------------------------

DEPOSITOR: As set forth in Exhibit “B-Corporate”.

 

11. MISCELLANEOUS PROVISIONS

11.1 Independent Contractors: The parties are independent contractors, and no
party shall be held to be a fiduciary or trustee, or to have any fiduciary
obligation, to any other party, or shall be considered, by entering into or
performing any obligation under this Agreement, to assume or become liable for
any special duty, or any existing or future obligations, liabilities or debts of
the other party. No employee or agent of one party shall be considered to be an
employee or agent of the other party.

11.2 Complete Statement, Interpretation and Modification of Agreement: The
parties hereto acknowledge that each has read this Agreement, understands it,
and agrees to be bound by its terms. The parties further agree that this
Agreement is the complete and exclusive statement of their agreement with
respect to the subject matter hereof, and supersedes all oral or written
proposals, understandings, representations, warranties, covenants, and
communications between the parties relating hereto. InnovaSafe is not a party to
the License Agreement and no provision of the License Agreement shall be
construed to apply to InnovaSafe or otherwise give rise to any obligation of
InnovaSafe. Each party and its counsel have participated fully in the review and
approval of this Agreement. Any statute or rule of law to the effect that
ambiguities are to be resolved against the drafting party shall not apply in
interpreting this Agreement. No supplement, amendment, or modification of this
Agreement shall be binding unless it is in writing and signed by Beneficiary and
InnovaSafe, and by Depositor if it affects any material right or obligation of
such Depositor provided hereunder. No course of performance by the parties
hereunder shall be deemed to constitute an amendment of this Agreement.

11.3 Waiver: No waiver of a breach, failure of a condition, or any right or
remedy contained in or granted by the provisions of this Agreement shall be
effective unless it is in writing and signed by the

waiving party. No waiver of any breach, failure, right, or remedy shall be
deemed a waiver of any other breach, failure, right or remedy, whether or not
similar, nor shall any waiver constitute a continuing waiver unless the writing
so specifies.

11.4 Attorneys’ Fees: In any litigation, arbitration or other proceeding by
which one party either seeks to enforce its rights under this Agreement (whether
in contract, tort, or both) or seeks a declaration of any rights or obligations
under this Agreement, the prevailing party shall be awarded reasonable
attorneys’ fees, together with any costs and expenses, to resolve the dispute
and to enforce the final judgment.

11.5 Force Majeure: Except for obligations to make payment as indicated herein,
no party shall be held responsible for any act, failure, event, or circumstance
addressed herein if such act, failure, event, or circumstance is caused by
conditions beyond such party’s reasonable control.

11.6 Due Authorization, No Third Party Rights, Partial Invalidity, Headings:
(a) Each party represents and warrants that the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate, partnership, or limited liability company action. (b) This Agreement
is made solely for the benefit of the parties to this Agreement and their
respective permitted, authorized and acknowledged successors and assigns, and no
other person or entity shall have or acquire any right by virtue of this
Agreement. (c) If any provision of this Agreement is held illegal,
unenforceable, or in conflict with any law of any federal, state or local
government having jurisdiction over this Agreement, the validity of the
remaining provisions hereof shall not be affected thereby. (d) The headings in
this Agreement are included for convenience only and shall neither effect the
construction or interpretation of any provision in this Agreement nor affect any
of the rights or obligations of the parties to this Agreement.

 

MRA Products and Services Final    Page 48 of 81



--------------------------------------------------------------------------------

11.7 Governing Law: The validity of this agreement and any of its terms or
provisions, as well the rights and duties of the parties under this agreement,
shall be construed pursuant to and in accordance with the laws of the State of
California, and each party to this agreement specifically agrees to submit to
the jurisdiction of the courts of the State of California.

11.8 Instructions to InnovaSafe: This Agreement shall constitute instructions to
InnovaSafe as escrow agent. In addition, Depositor and each Beneficiary agrees
to execute, deliver and be bound by any supplemental or general policies or
procedures of InnovaSafe or such other instruments as may be reasonably required
by InnovaSafe in order to perform its obligations as contemplated by this
Agreement. In the event of any conflict or any inconsistency between such
policies or procedures and any provision of this Agreement, the provision of
this Agreement shall control.

11.9 Counterparts, Facsimile and Scanned Copy: This Agreement may be signed in
one or more counterparts, by facsimile or scanned copy each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
below the signatures.

 

BENEFICIARY   INNOVASAFE.

BY:

 

 

  BY:  

 

 

Signature

  Signature

Name:

  Name:

Title:

  Title:

Date:

  Date:

 

MRA Products and Services Final    Page 49 of 81



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF DEPOSIT

INNOVASAFE ACCOUNT #             

THIS FORM MUST ACCOMPANY EACH DEPOSIT TO INNOVASAFE. PLEASE SEND ALL

DEPOSITS TO THE INNOVASAFE CORPORATE OFFICES.

The Ex. A can also be completed online at:
http://www.innovasafe.com/exhibitA.html

DEPOSITOR CONTACT INFORMATION:

 

Company:

   Contact:

Title:

   Email:

St. Address:

   City/State:

Postal Code:

   Country:

Tel #:

   Fax #:

 

Deposit Details

 

Media Type (CD, DVD, DAT etc):

  Indicate hardware used to create deposit:

Number of Media:

  Indicate operating systems used:

Copies (1 or 2):

  Indicate backup command/software used:

Product(s) Name:

  Indicate software compression used:

Product Version:

  Indicate whether encryption/password protection was used:   What computer
language was the source written:   Approximate size of the data on the media:
(MB/GB)

TYPE OF DEPOSIT (REQUIRED): *PLEASE CHECK ONLY ONE BOX

¨     Initial Deposit ¨     Update Deposit ¨     Replacement Deposit

 

MRA Products and Services Final    Page 50 of 81



--------------------------------------------------------------------------------

IF THIS IS A REPLACEMENT DEPOSIT, PLEASE INDICATE WHETHER WE SHOULD RETURN OR
DESTROY THE PREVIOUS DEPOSIT(S):

¨ Return OR    ¨ Destroy (Checking this box authorizes InnovaSafe to Destroy the
previous deposit(s)) If this deposit is to be returned or destroyed, please
indicate in the space below the name and version of the previous deposit(s) you
would like to replace. If you would like to replace all previous deposits select
“All”:

¨ All or Specific Deposits (list here):                     

EXHIBIT B-COPRORATE

DEPOSITOR ENROLLMENT FORM

INNOVASAFE ACCOUNT #             

This form can be completed online. Go to http://www.InnovaSafe.com/ExhibitB.html

The undersigned Depositor hereby acknowledges, accepts, and agrees to be bound
by the terms of the above-referenced Software Source Code Escrow Agreement by
and between InnovaSafe, Inc. and                    as Beneficiary, on
this                    day of                     , 20         (the
“Agreement”).

DEPOSITOR INFORMATION:

*This contact person will receive ALL deposit and update deposit notifications.

¨ Check here if there is an alternate contact person and list them on the back
of this form.

 

Company:

   Contact:

Title:

   Email:

St. Address:

   City/State:

Postal Code:

   Country:

Tel #:

   Fax #:

Signature (Required):                                         
                                         
                                         
                                                       

 

 

BENEFICIARY INFORMATION:

 

Company:

   Contact:

Title:

   Email:

St. Address:

   City/State:

Postal Code:

   Country:

Tel #:

   Fax #:

PLEASE LIST WHICH SOFTWARE PACKAGE(S) THIS BENEFICIARY IS ENTITLED:

 

 

 

  Party responsible for:    Deposit fee:   ¨   Depositor     See “Exhibit C”   
  ¨   Beneficiary  

 

MRA Products and Services Final    Page 51 of 81



--------------------------------------------------------------------------------

Invoicing Contact (Required):

 

Contact:

   St. Address:

City/State:

   Postal Code:

Country:

   Tel #:

Email:

   Purchase Order #:

 

Please return

this form to:

  

By Mail to:

InnovaSafe, Inc.

PO Box 800256

Valencia, CA 91380-0256 USA

  

By Commercial Courier:

InnovaSafe, Inc.

28502 Constellation Rd.

Valencia, CA 91355-5082 USA

EXHIBIT C

SCHEDULE OF FEES

INNOVASAFE ACCOUNT #            

 

Set Up Fee    No Fee Annual Deposit Fee*     

¡ Per Product

   $1,200

¡ Included Serviceso FullAccess (4+B)

  

o Unlimited Deposits

o Dual Vaulting

o Account Status Reports – Quarterly

o Deposit Tracking – Quarterly

o Online Account Status

o Limited Deposit Verification

   Annual Beneficiary Fee* (per beneficiary enrollment)    No Fee Release
Request Fee – per request    $250 Optional Services   

¡ Dynamic Escrow Option – per vault—Annual

   ¨ Yes ¨ No

o Set Up Fee

   $500

o Annual fee per vault

   $995

o Basic Report

   Included

o Detailed Report – per report

   $95 ¨ Yes ¨ No

¡ Limited Deposit Verification Plus

¡ L1 Verification – Deposit Compilation

¡ L2 Verification – Binary Comparison

¡ L3 Verification – Full Verification

   Quote Only

* One deposit fee will always be invoiced

All Fees Are Payable in US Dollars unless

otherwise agreed to in writing

 

MRA Products and Services Final    Page 52 of 81



--------------------------------------------------------------------------------

ATTACHMENT E: SERVICE LEVEL AGREEMENT

 

1. Overview

The intention of this SLA is to define the support requirements for the Hosted
Services purchased by Siemens from inContact and the other Services, including
support Services.

1.1 Services To Be Performed

Subject to the terms and conditions of this SLA and the Agreement, inContact
shall provide Siemens and its Customers the Hosted Services and other Services
as Siemens may request from time to time.

 

2. Definitions

For the purpose of this SLA, the definitions set forth in the Agreement shall
have the meanings specified in such Agreement, and the following additional
terms shall have the meanings set forth below.

“Business Day” shall mean the local time from 8:00 AM to 5:00 PM, Monday through
Friday, excluding holidays.

“Call Response Time” shall mean the elapsed time between the reporting of a
problem by Siemens and the time inContact’s TSC contacts Siemens TSC.

“Critical” is a designation for a Problem Report as provided in Section 8
Severity Definitions. (This is equivalent to inContact’s “Severity 1” problem
categorization.)

“Defect” is a problem requiring a software change in the codebase of inContact’s
solutions.

“Epidemic Failure” shall mean a failure affecting or tending to affect many
individual Customers or applications at the same time.

“Final Fix” shall mean a correction to a problem that permanently corrects a
defect.

“Fix” shall mean a correction to the Software Product(s).

“Fix Response Time” shall mean the elapsed time between Siemens reporting a
problem and the time specified in Table 1 Problem Resolution Timeframes of
Schedule I -Technical Assistance for inContact to provide an acceptable
resolution to Siemens.

“Incident” is defined as any event which is not part of the standard operation
of a service and which causes, or may cause an interruption to, or a reduction
in the quality of that service.

“Information Request” or “IR” shall mean a service request for which the
Customer with minimal technical expertise and acquaintance with the Hosted
Services could have determined or resolved on their own.

“Initial Response” shall mean the time allowed for inContact’s TSC to respond to
Problem Report(s) originated by Siemens TSC.

 

MRA Products and Services Final    Page 53 of 81



--------------------------------------------------------------------------------

“Level-1 Support” shall mean the initial fault diagnosis procedures observed by
or responses to Information Requests by Siemens TSC to identify a Software
problem with inContact’s Software Product.

“Level-2 Support” shall mean the Services provided by inContact’s TSC to correct
a Software problem or respond to Information Requests identified by Level-1
Support.

“Level-3 Support” shall mean the Services provided by inContact’s TSC to bring
final correction to a Software problem not resolved by Level-2 Support.

“Level-4 Support” shall mean the Services provided by inContact’s technology
partners to bring final correction to a Software problem not resolved by Level-2
or Level-3 Support. When required, Level-4 Support is only accessed by
inContact’s Level-3 TSC.

“Major” is a designation for a Problem Report as provided in Section 8 Severity
Definitions. (This is equivalent to inContact’s “Severity 2” problem
categorization.)

“Mean time to Resolve” / “MTTR” represents the average time to resolve an
incident

“Minor” is a designation for a Problem Report as provided in Section 8 Severity
Definitions. (This is equivalent to inContact’s “Severity 3”and “Severity 4”
problem categorizations.)

“Problem Report” or “PR” shall mean the report of a problem encountered by the
Customer during operation.

“Release Notes” shall mean inContact’s notes documenting the effect of a change
to a specific Version, Upgrade or Update of Software.

“Remote Support Center” or “RSC” shall mean a secure IP connection between
Siemens and inContact which provides access to Customer’s equipment to enable
remote diagnosis for problem resolution.

“Services” shall mean the installation, maintenance support, professional
integration, or other service to be provided under this Agreement.

“Sporadic Malfunction” shall mean a randomly occurring malfunction of the
Software Product(s). This malfunction may occur occasionally, singularly, or in
a scattered pattern.

“Technical Support” shall mean the support Services provided by inContact’s TSC
(including Subject Matter Experts) and/or Siemens TSC, as applicable.

“TSC” shall mean the Technical Support Center of inContact and/or Siemens, as
applicable.

“24x7” shall mean twenty-four (24) hours a day by seven (7) days a week which
therefore includes days, nights, weekends, and holidays.

 

MRA Products and Services Final    Page 54 of 81



--------------------------------------------------------------------------------

3. Services

 

  3.1 Services Provided

Subject to the terms and conditions of the Agreement and the relevant SPA,
inContact shall provide the following Services:

Schedule I – Technical Assistance

Schedule II –Documentation

Schedule III – Installation

Schedule IV – Joint Operating Guidelines

These Services shall be priced in accordance with Attachment G: inContact’s
Price List in the Agreement.

 

  3.2 Responsibilities

inContact shall be responsible for supplying the Services described in the
following schedules.

 

  3.3 Service Levels for the Hosted Services

inContact will provide at least two (2) business days advance notice of any
scheduled maintenance to the the Network Solution.

inContact commits to providing visibility into platform status and availability.

inContact commits to deliver 99.99% availability per month for core components
of inContact service, which are the services required for contact delivery. The
Service components (the “Components”) are:

 

  •  

inTouch Reporting

 

  •  

dbConnector

 

  •  

inContact core system (the ability to deliver a contact)

 

  •  

inContact agent or station

The Echo service will be delivered per the SLAs as follows:

 

  •  

Echo Surveys

 

  •  

IVR Surveys – inContact shall respond within 120 minutes

 

  •  

Email Surveys – Should inContact fail to issue 99.5% of a specific survey set
within 24 hours, Customer may request a service credit.

 

  •  

Echo Reporting Site

 

  •  

inContact Commits to deliver 99.5% availability per month.

 

  •  

Echo FTP Site

 

  •  

inContact commits to deliver 99.5% availability per month.

For the Predictive Dialing Service, inContact commits to deliver 99.9%
availability per month on Campaign Manager, Agent Dialer and Reporter.

Availability is measured using the following formula:

LOGO [g194510image002.jpg]

 

MRA Products and Services Final    Page 55 of 81



--------------------------------------------------------------------------------

Uptime is a fixed value of 43,200 calculated by normalizing the days in a month
to 30 multiplied by the hours and minutes (30 x 24 x 60 = 43,200). Downtime is
the duration of an outage multiplied by a weight factor associated with the
service or component.

Example: A component failure affecting 25% of the platform for 15 minutes would
have a 25% weight factor. The calculation would be 43,200 / (43,200 + (.25 x
15)) = 99.991% availability.

 

MRA Products and Services Final    Page 56 of 81



--------------------------------------------------------------------------------

Schedule I - Technical Assistance

 

1. Equipment and Support for Siemens and Customer Testing

inContact shall provide, at no additional cost, reasonable Technical Support as
necessary for Siemens and Customer’s personnel to establish and verify the
application, features, and functionality of the Hosted Services

 

2. Sporadic Malfunction

In the case of Sporadic Malfunction of the Hosted Services, inContact agrees to
assign the appropriate resources to investigate the malfunction. inContact shall
correct any problem identified as the cause of the Sporadic Malfunction in
accordance with the problem’s priority as determined by inContact’s
categorization for Problem Reports in Tables 5 (inContact Priority Matrix).
Priority 1 and 2 problems will be fixed per Table 3 (Defect Resolution
Timeframes), and Priority 3 and 4 issues are fixed per a “best effort” basis.

 

3. Epidemic Failure

Upon identifying an Epidemic Failure, inContact agrees to repair Hosted Services
in accordance with the terms of the Agreement or the relevant SPA.

 

4. Problem Resolution

Siemens TSC shall provide Level-1 Support to its Customers and initial network
equipment fault isolation. Problem resolution will start with the initialization
of a PR, which will be tracked to closure. Hence, it includes problem analysis,
severity assignment, Work Around if required, and Fix implementation. Siemens
TSC, in its sole and reasonable discretion, shall determine the problem analysis
and whether to escalate a problem to inContact for resolution. inContact’s TSC
shall be capable of providing Siemens and its Customers with 24 x 7 Technical
Support.

For remote diagnosis, testing, and problem resolution, Siemens will provide
inContact with access to its Remote Support Center upon the following
conditions. inContact shall agree and conform to Siemens Information Policy
Rules for Business Partners of Siemens to ensure the security of the connection.
inContact shall implement procedures, such as selective access, password and
user id protection, usage logging, system monitoring and notification of any
security breaches. inContact shall also make reasonable efforts to implement
technological improvements in accordance with the best practices standards in
the industry for security changes to ensure the protection and the integrity of
Siemens RSC as well as other remote networks to which Siemens provides access.
In addition, inContact shall also ensure that its employees comply with the
Siemens Information Policy Rules for Business Partners of Siemens as well as any
other relevant policies and procedures.

 

5. Problem Report Information

The minimal information needed to open a PR and begin the problem resolution
process is as follows:

 

  •  

Name of the person reporting the problem with Customer contact information

 

  •  

Detailed description of the problem

 

  •  

The frequency of the problem and reproducibility

 

  •  

Assign severity level to the reported problem (Critical, Major, Minor, or IR)

 

  •  

Any additional information that would aid in reproducing the problem.

 

MRA Products and Services Final    Page 57 of 81



--------------------------------------------------------------------------------

Once a PR is opened, Siemens Level-1 Support shall route the PR to inContact’s
TSC for tracking, troubleshooting, and resolution. Siemens TSC will coordinate
any communication necessary between inContact’s TSC and the Customer.

Throughout the problem resolution process, both inContact’s and Siemens TSC
shall observe and follow the severity classifications, Call Response Time, and
Fix Response Times described in this SLA. inContact shall provide Siemens with a
weekly written list of known Errors. inContact will participate in weekly, or as
otherwise required by Siemens, telephone calls to review the Errors and
prioritize resolutions thereof. inContact will also provide Siemens with weekly
reports of open tickets.

 

6. Problem Resolution Timeframes

 

6.1 Initial Call Response Time and Status Update Frequency

Initial responses and status updates will be tracked and measured within
inContact’s case management system. Problems are prioritized according to their
business impact, customer base impact and frequency described in this Attachment
E. (See Section 7, Problem Severity Classification, for explanation of
priority.) Problems determined to be caused by defects are handled with a
service level independent from non-defect problems.

 

  Table 1   Initial Response Time & Status Update Interval

 

Priority 1    Respond to Siemens within 1 hour of notification.    Every 2 Hour
   Priority 2    Respond to Siemens within 4 hours of notification.   
Every 8 Hours    Priority 3    Respond to Siemens within 12 hours of
notification.    Every 24 Hours    Priority 4    Respond to Siemens within 24
hours of notification.    Every 48 hours   

 

  6.2 Problem Resolution Time (Non-Defects)

Resolution is defined as the restoration of service of a reported problem or the
implementation of a viable work around. Most Priority 1 and many Priority 2
issues are caused by events that can be quickly and directly addressed. (For
example, traffic can be moved off a carrier with problems, application services
can be restarted, equipment can be pulled out of service or restarted.)

Service levels are based on a Mean Time To Resolve (“MTTR”). MTTR is measured
monthly and quarterly. Priority service levels do not apply to issues that are
determined to be third party vendor issues, defects, or product enhancements;
these are escalated to the inContact Software Engineering group. As such, MTTR
as measured in Table 2 encompasses the resolution time for all incidents within
the specific priority level for the period of observation (monthly / quarterly).

 

  Table 2   MTTR for Non-Defect Incident Resolution

 

Priority 1

   4 hours MTTR

Priority 2

   24 hours MTTR

Priority 3

   48 hours MTTR

Priority 4

   96 hours MTTR

 

MRA Products and Services Final    Page 58 of 81



--------------------------------------------------------------------------------

  6.3 Problem Resolution Time (Defects)

Defects are evaluated for resolution based on priority. inContact makes
reasonable best efforts to resolve Priority 1 and Priority 2 problems as quickly
as possible balanced against responsible change control and risk management.
Priority 3 and 4 defects may be considered for major releases. Responses to
defects are described in Table 3.

 

Table 3 Defect Resolution Timeframes

 

   inContact Initial Call Response Time    inContact Work Around   
inContact Final Fix to Siemens    inContact Final Fix to Customer Priority 1   
1 hr    4 hrs    36 hrs    48hrs Priority 2    4 hrs    24 hrs    14 days   
30 days Priority 3 & 4    12 hours    Best effort    Best effort    Best effort
Information Requests    1 business day       2 business days*   
3 business days*

Note: All days are calendar days unless specified otherwise.

* Final Fix for Information Requests are considered to be an answer to the
query.

* Resolution times begin from the time the problem was determined to be caused
by a defect

 

  6.4 Management Escalations

If problems do not achieve the response times outlined in Tables 1 and 3,
Siemens may escalate to inContact per Table 4.

 

   Table 4    Escalation Rules for Missing Committed Responses Immediate    Duty
Manager    Duty Manager 2 hrs    TSC Director    TSC Director 4 hrs    Service
VP    Service VP 6 hrs    CEO / President    CEO / President

 

7. Problem Severity Classification

An Error shall be classified, by severity, into one of the three (3) following
categories for issues related to Problem Reports: Critical, Major, and Minor
(from highest to lowest priority). Additionally, Siemens may have IRs which are
not directly related to service outages or a Problem Report(s).

Siemens may determine a specific severity classification of a problem or IR. If
the Parties disagree on the classification of a particular problem or IR,
inContact’s and Siemens TSC technical contacts shall endeavor to agree on the
classification of an Error. In the event the Parties cannot agree, inContact
shall continue to provide its Services in accordance with the Agreement, the
relevant SPA, and this SLA at the same time that this matter is being escalated
for resolution in accordance with the Management Escalation Procedure in
Schedule IV – Joint Operating Guidelines.

 

MRA Products and Services Final    Page 59 of 81



--------------------------------------------------------------------------------

inContact defines priority determined by a table lookup based on both the
frequency and the severity of the problem as follows:

Table 5 inContact Priority Matrix

 

Frequency   

Severity

1

  

Severity

2

    

Severity

3

    

Severity

4

 

Constant

   Priority 1      Priority 1         Priority 2         Priority 3   

Daily

   Priority 1      Priority 2         Priority 3         Priority 4   

Weekly

   Priority 1      Priority 2         Priority 4         Priority 4   

 

8. Severity Definitions

Severity definitions for Problem Reports and IRs to inContact are as follows:

 

  8.1 Critical (Equivalent to “Severity 1” in inContact’s terms)

Critical Errors are conditions that severely affect service, capacity/traffic,
billing and maintenance capabilities and require immediate corrective action,
regardless of time of day or day of the week as viewed by the Customer in
discussion with Siemens such as:

 

  •  

Loss of service or Software Product(s) inoperability (outage)

 

  •  

A reduction in the capacity of the Software Product(s) (i.e. traffic/data
handling capability) such that expected loads cannot be handled, or

 

  •  

Any loss of safety or emergency capabilities (e.g., 911 calls)

 

  •  

A safety hazard or risk of security breach.

 

  •  

Incidents that result in the network or an application platform being
unavailable.

 

  •  

These include items that are causing complete outages of the production
environment. A complete outage removes one or more core functions of the
inContact application. Incidents that impact more than approximately 75% of
agents across the platform. Examples (include, but not limited to) Core service
is down; Central is down; Agents unable to log in. Major feature is not working;
Real time reporting not accessible; Outbound dialer not calling out.

 

  8.2 Major (Equivalent to “Severity 2” in inContact’s terms)

Major Errors are conditions that seriously affect system operation, maintenance
and administration, etc., and require immediate attention as viewed by the
Customer in discussions with Siemens. The urgency is less than with Critical
situations because of a lesser immediate or impending effect on system
performance, Customers and the Customer’s operation and revenue such as:

 

  •  

Reduction in the capacity, but still able to handle the expected load

 

  •  

Any loss of administrative or maintenance visibility and/or diagnostic
capability

 

  •  

Repeated degradation of an essential component or function

 

  •  

Degradation of the capability to provide any required notification of
malfunction

 

  •  

Incidents that limit a customer’s normal use of the network, the program is
usable but is severely limited and there is no valid work-around.

 

  •  

These include items that are causing partial outages of the production
environment and/or its features. A partial outage removes some features, but the
overall system remains mostly intact and functional. Incidents that affect
approximately 50-75% of agents across the platform. Examples: a single report is
not functioning; a feature in Central is not working; a single (non-critical)
feature is not working; Reporting timeouts; Isolated instances of dropped calls,
echo, or call quality issues; Inaccurate report data.

 

MRA Products and Services Final    Page 60 of 81



--------------------------------------------------------------------------------

  8.3 Minor (Equivalent to “Severity 3” and “Severity 4” in inContact’s terms)

Minor Errors are conditions that do not significantly impair the function of the
Hosted Services. Errors that do not significantly impair the functioning of the
system and do not significantly affect service to a Customer(s). Incidents that
are inconvenient, but don’t preclude full-use of the network, system, product or
critical features or a higher severity incident that has a valid work-around.

These include items that do not affect system functionality. Examples: Central
browser application intermittent slowness; performance; incidents which have a
valid work-around; reports formatted incorrectly.

“Severity 4” represents very minor incidents that cause little impact on
operations or that a reasonable workaround to the problem has been implemented.
These include items that are requested by a customer, but have zero impact on
the system or the customer’s business needs. Examples: typos; UI formatting;
enhancements new features

 

  8.4 Information Request

Information Request is an inquiry for which a Customer with appropriate
technical expertise and acquaintance with the product could have answered on
their own. A request for information may have one or more of the following
characteristics:

 

  •  

It documents an Error that the customer could have resolved independently of
inContact.

 

  •  

The Customer asks a question on procedures that are covered in the documentation
shipped with or contained in the product.

 

  •  

The Customer asks for information on the product that will be used to help
interface the product with a competitor’s product.

 

  •  

The Customer asks for help on a “problem” that turns out not to be a problem,
bug or failure, but is due to a lack of understanding of the product.

 

  9. Maintenance & Updates

Product updates, enhancements or repairs are conducted during inContact’s
published maintenance period which is Friday from 12:00-3:00 AM (Mountain Time
for North America-based platforms and at a mutually agreeable time zone for
European-based platforms). Notification of any expected service disruption will
be provided two (2) business days in advance. Urgent updates/enhancements may be
deployed outside of the published maintenance window if deemed necessary. Under
certain circumstances, software downloads will be required by Customer. In the
case of suspension for routine maintenance or reconfiguration, inContact will
make commercially reasonable efforts to limit the duration of any such
suspension and shall endeavor to give Customer advance notification thereof.
inContact shall not be liable to Customer for any interruption under this
Section 9.

 

MRA Products and Services Final    Page 61 of 81



--------------------------------------------------------------------------------

Schedule II—Documentation

 

1. General

inContact agrees to provide, in English, online access to inContact’s product
documentation and “WebHelp” resources. (See http://help.incontact.com). Such
documentation and “WebHelp” resources will be available to both Siemens and its
Customers.

 

2. Internet Access

Siemens and its Customers shall have access to inContact’s internet site
including secure access areas, which contain inContact’s technical information,
documentation, and software downloads. Such materials may include information
describing features, implementation procedures, and Release Notes. Additionally,
inContact’s Documentation may be posted to Siemens website, accessible by
authorized Customer personnel.

 

MRA Products and Services Final    Page 62 of 81



--------------------------------------------------------------------------------

Schedule III—Releases

inContact will implement best practices for change control in order to evaluate
and mitigate risks associated with the release of its cloud-based solutions. A
multi-functional Change Control Board (CCB) is tasked with reviewing and
approving all changes deployed into production environments. Upon approval of
the CCB, releases are scheduled, communicated, and then deployed. Prior to
production release, inContact’s core solutions (including ACD, IVR, and
Predictive Dialer) will be available for preview by Siemens on a staging
environment.

 

MRA Products and Services Final    Page 63 of 81



--------------------------------------------------------------------------------

Schedule IV—Joint Operating Guidelines

 

1. Configuration Management Procedure

To establish a smooth flow of information for delivery and implementation of the
Software Product Changes (such as new product / feature releases), as specified
in Schedule III – Configuration Management, Each Party shall contact (see Table
1) the other’s technical counterpart and together define the formats and
procedures required to comply. This discussion shall include an overview of the
new products / features / fixes / etc. to be released and any implications of
the Software Product Changes upon the contact’s functional area.

 

MRA Products and Services Final    Page 64 of 81



--------------------------------------------------------------------------------

1. Contacts and Communication Channels

The information in the following table will be determined jointly with inContact
within 90 days of the commencement of the contract.

Table 1 Contacts of the Parties

 

Responsibility

  

inContact

   Siemens

Level-1 Support

  

Name:

Phone:

E-Mail:

   Name:


Phone:

E-Mail:

Repair and Return

  

Name:

Phone:

E-Mail:

Fax:

Address:

   Name:


Phone:

E-Mail:

Fax:

Address:

Configuration Management / Software Product Change Notification

  

Name:

Phone:                         Cell:

E-Mail:

Fax:

   Name:


Phone:                         Cell:

E-Mail:

Fax:

Training

  

Name:

Phone:                         Cell:

E-Mail:

Fax:

Address:

   Name:


Phone:                         Cell:

E-Mail:

Fax:

Address:

Documentation

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Software Product Supervisor / Software Product Manager

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Quality

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Supplier Management

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

 

MRA Products and Services Final    Page 65 of 81



--------------------------------------------------------------------------------

2. Management Escalation Procedure

The information in the following table will be determined jointly with inContact
within 90 days of the commencement of the contract.

The purpose of this escalation procedure is to ensure that unresolved Errors are
brought to the appropriate levels of each Party’s organization for attention and
action. This includes, but is not limited to, Errors not resolved in the time
frames required for Error resolution under the Agreement, the relevant SPA, or
this SLA; Errors whose priorities can not be agreed to; Errors that turn into
design change requests; undetermined Errors; and sporadic Errors.

The escalation time frames for inContact’s management shall be determined by
Siemens designation of the Error priority. This escalation process is for post
sales support of Software Product(s) at the Customer’s site and is not intended
for use during lab evaluation of Beta Software, in field trials, or when there
is an acceptable proposal for service restoration.

After the Customer reports a Error, it is the responsibility of the respective
TSC to begin the Error resolution process and to escalate unresolved Errors in a
timely and accurate manner. The management escalation process shall involve
parallel escalation within both inContact’s and Siemens organizations to insure
that both companies are simultaneously escalating unresolved issues. This
escalation procedure shall also result in the reporting of these escalated
issues to non-service groups within inContact’s and Siemens organizations.

A list of the names of the contacts in Table 1 and managers in Table 2, along
with their associated phone numbers, will be updated and reviewed by the Parties
on a quarterly basis.

Table 2 Management Escalation Matrix

 

Responsibility

  

inContact

   Siemens

Technical Support

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Repair and Return

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Configuration Management / Software Product Change Notification

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Training

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Documentation

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Solution Management

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

Senior Management

  

Name:

Phone:                         Cell:

E-Mail:

   Name:


Phone:                         Cell:

E-Mail:

 

MRA Products and Services Final    Page 66 of 81



--------------------------------------------------------------------------------

3 Supplier Performance

 

  3.1 Reports

inContact shall provide quality reports for the Services to the Siemens quality
contact. These reports shall include, but not be limited to, monthly measurement
data points that detail repair turnaround times, fault measurements, card
capture data, data on all returned failures, Error resolution status, and
quantitative data on Problem Reporting.

 

  3.2 Reviews

inContact and Siemens shall hold regularly scheduled reviews to address their
quality, service, and other business issues with the purpose of resolving
outstanding issues and improving the Parties’ cooperation.

 

  3.3 inContact Scorecard

The TL 9000 measurements relevant to Siemens, such as those below, are key
indicators used by Siemens, in evaluating inContact’s performance. inContact
shall present their performance to these measurements at the regularly scheduled
reviews.

 

Item

  

Description

1

   Response Times

2

   Rate of Closure of Overdue Problem Reports

 

MRA Products and Services Final    Page 67 of 81



--------------------------------------------------------------------------------

ATTACHMENT F: SPECIFIC PROJECT AMENDMENT

Customer:

Project Name:

Project Site/Delivery Site:

Effective Date:

This SPECIFIC PROJECT AMENDMENT (“SPA”), is entered by and between
            (“Supplier”) and Siemens Enterprise Communications, Inc. This SPA
states the Parties agreement to provide the Deliverables for the Customer in
accordance with its terms and conditions, and subject to the Master Reseller
Agreement between the Parties dated     . This SPA includes and incorporates the
Master Reseller Agreement, an Adoption Agreement (if applicable), and the
Exhibits identified below and attached hereto.

 

Documentation

1.      Deliverables: Scope Description, Specifications Service Deliverables,
and Integration Specifications

   ¨  Exhibit    1

2.      Deliverables Schedule

   ¨  Exhibit    2

3.      Prices, Payment Terms, and Price Validity

   ¨  Exhibit    3

4.      Identification of Specific Terms and Conditions from the Prime Contract
to be Flowed Down to Supplier (provided permission is obtained from the
Customer)

   ¨  Exhibit    4


5.      Liquidated Damages, Damages for Outages, and/or Other Specified Damages

   ¨  Exhibit    5

6.      Additional Terms/Conditions Specific Representations and Warranties

   ¨  Exhibit    6

7.      Non-Disclosure Agreement

   ¨  Exhibit    7

8.      License Agreement

   ¨  Exhibit    8

9.      Documentation

   ¨  Exhibit    9

10.    Training Program: Prices and Schedule

   ¨  Exhibit    10

11.    Other (specify)

   ¨  Exhibit    13

          

     

          

     

          

     

 

 

MRA Products and Services Final    Page 68 of 81



--------------------------------------------------------------------------------

In order to show their agreement to these terms, the Parties have caused this
SPA to be executed and delivered by their authorized representatives on the
dates specified below.

 

SIEMENS ENTERPRISE COMMUNICATIONS, INC.     SUPPLIER

By:

 

 

    By:   

 

 

Signature

       Signature

Name:

 

 

    Name:   

 

Date:

 

 

    Date:   

 

 

MRA Products and Services Final    Page 69 of 81



--------------------------------------------------------------------------------

ATTACHMENT G: SUPPLIER’S PRICE LIST

 

   List Price    Monthly Recurring Cost Product   

Bundle Configured Station

(Peak)

Includes 1 port & 1 GB

   Per Station

inContact Configured Station (With Port)

   $***    MRC    $ *** MRC

inContact Universal Port

   $ ***    MRC    $ *** MRC

Storage and Data Management

   $ ***    per GB    $*** MRC

Voice Recording

   $ ***    MRC    $*** MRC

Speech Recognition

   $ ***    per min.    $ ***         

Call Monitoring

   ***    ***

Call Conferencing

   ***    ***

Data Connectors (per port)

   ***    ***

FTP / SFTP Service (per account)

   ***    ***

Echo Survey—MRC

   $ ***    MRC    $ *** MRC

Or Echo – per survey

   $ ***    per min.    $ ***          

eLearning

   $ ***    MRC    $ *** MRC

Coaching

   $ ***    MRC    $ *** MRC

Hiring

   $ ***    MRC    $ *** MRC

Workforce Management

   $ ***    MRC    $ *** MRC

Screen Recording

   $ ***    MRC    $ *** MRC

Quality Management

   $ ***    MRC    $ *** MRC

Professional Services – QuickStart Implementation

  

$*** for up to *** seats, plus

$*** each additional seat

  

$*** for up to *** seats, plus $***

each additional seat

Professional Services – Enterprise Implementation

  

$*** for up to *** seats, plus

$*** each additional seat

  

$*** for up to *** seats, plus $***

each additional seat

Initially, until Siemens can provide Information Request and Level I support,
the Supplier will provide Information Request and Level I Services according to
the price per station cost below as set forth in Section 17.1. These additional
costs are not applicable should Siemens assume these functions.

 

Service Support

      $*** / Station MRC

Service Support

      $*** / Port MRC

Sales Support

      $*** / Station MRC

Sales Support (sales Engineering only)

      $*** / Station MRC

Service Training- IR and Level 1

   ***    ***

Professional Service Training/SME

(Implementation)

   ***    ***

Sales Rep Training

   ***    ***

Sales Engineering Training

   ***    ***

 

PRODUCTS AND SERVICES    Page 70 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

Station Description

 

  •  

Per peak configured station. Stations can be shared by agents.

 

  •  

1 ACD Agent

 

  •  

1 Universal Port – Used for IVR, voice, email, chat, and fax contacts

 

  •  

1 GB Data Storage and Management for storage of recordings, prompts, scripts,
messages, files, and more.

 

  •  

Supervisor reporting

 

  •  

IVR programming toolset

 

  •  

CTI & Database Connectivity (Standard, Encrypted, VPN, FTP, Web Service, and
HTML Connector)

QuickStart Implementation Description

 

  •  

Includes basic menu navigation (DTMF) with up to 25 menu options (excludes
self-service IVR/speech rec.)

 

  •  

Includes voice (using inContact Agent), e-mail, inbound fax (excludes chat)

 

  •  

Includes callback (“virtual hold”) queue and voicemail (queue) capability

 

  •  

Includes e-mail alerting on emergency conditions

 

  •  

Includes Silver Remote Enablement Package

 

  •  

Includes the following connectivity options (separate one-time and/or monthly
connectivity charges may apply):

 

  •  

DID switched connectivity—for 30 day implementation

 

  •  

Dedicated Connectivity/VoIP/SIP Services and Local Number Porting – increases
implementation timeline up to 60 days

 

  •  

International Origination / Implementation – increases implementation timeline
up to 90 days

Enterprise Implementation Description

Includes:

 

  •  

Includes voice (using inContact Agent), e-mail, inbound fax, and chat

 

  •  

Includes callback (“virtual hold”) queue and voicemail (queue) capability

 

  •  

Includes e-mail alerting on emergency conditions

 

  •  

Includes CRM-Driven CTI Screen-Pop or Call Routing

 

  •  

Adds integration to one CRM solution to support a screen pop or custom call
routing

 

  •  

Up to 3 Web service “calls” (lookup only); not all external CRM solutions
supported

 

  •  

Includes Premium Self-Service IVR

 

  •  

Adds integration to one external CRM/database; up to 50 menu options

 

  •  

Up to 3 database/Web service “calls” (lookup, push or update); not all external
CRM solutions supported

 

  •  

Automated Speech Recognition (ASR) not included

 

  •  

Includes the following connectivity options (separate one-time and/or monthly
connectivity charges may apply) :

 

PRODUCTS AND SERVICES    Page 71 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

  •  

DID switched, Dedicated VoIP/SIP Services and Local Number Porting

 

  •  

International Origination / Implementation – increases implementation timeline
up to 90 days

 

  •  

Includes Gold On-site Enablement Package at 1 Location (travel expenses are not
included)

Service Support Description

Includes:

 

  •  

Includes access to customer support training module and online knowledge base
tools

 

  •  

24/7 emergency outage hotline

 

  •  

Online case submittal

 

  •  

Email and phone technical support during standard business hours

Sales Support Description

Includes:

 

  •  

Includes full access to field sales resources for sales calls, presentations or
proposal support

 

  •  

Field sales engineering support for solution configuration development and
technical sales support

 

  •  

Sales administration support for contracts and order processing

 

PRODUCTS AND SERVICES    Page 72 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

ATTACHMENT H: PRODUCT ROADMAP

The following enhancements are planned for the inContact solution roadmap in
2011. These enhancements fall into 4 key categories and may be subject to change
based on business requirements and development timetables:

ACD/IVR/Multi-Channel – enhancements to call routing, inbound and outbound
communications, self service and agent management and analytical reporting

 

  •  

Dialer enhancements

 

  •  

Whisper coaching/barge

 

  •  

Supervisor takeover

 

  •  

Social Media and SMS routing and integration

 

  •  

Speech Rec NA Spanish

Workforce Optimization – enhancement to solutions that optimize the performance
of the agent workforce the customer experience and ensure more effective
training, coaching and intelligence workflow between the solution components

 

  •  

PCI Compliance in voice recording

 

  •  

Agent coaching management interface

 

  •  

Workflow optimization – Agent Desktop

Business Intelligence and Analytics – solutions that provide additional
visibility and actionable intelligence into customer satisfaction, contact
center and agent performance

 

  •  

Historical, trending and intraday reporting

 

  •  

Data Warehouse fed by ACD and other platform data

 

  •  

Unified portfolio reporting interface

 

  •  

Custom report builder

 

  •  

IVR Reporting

 

  •  

Speech analytics

Ecosystem – enhancements to connectivity and integration with other solution in
the contact center and customer service ecosystem

 

  •  

Salesforce Service Console adapter

 

  •  

MS Dynamics adapter

Platform – enhancements that extend the scalability, reliability, usability,
serviceability and redundancy of our core cloud-based platform

 

  •  

Central and Agent UI Enhancements

 

  •  

Broader support for IE

 

  •  

Load time enhancements

 

PRODUCTS AND SERVICES    Page 73 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

ATTACHMENT I: ADOPTION AGREEMENT

THIS ADOPTION AGREEMENT (HEREINAFTER “ADOPTION AGREEMENT”) IS MADE

AND ENTERED INTO BY AND BETWEEN

 

 

- hereinafter referred to as “Supplier” -

and

 

 

- hereinafter referred to as “Siemens             ” -

- Supplier and Siemens             are hereinafter individually

referred to as a “PARTY” and collectively as the “PARTIES” -

WHEREAS, on             , the Supplier and Siemens Enterprise Communications,
Inc. (“Siemens”) entered into a Master Purchase/Reseller Agreement (Appendix 1
hereto and hereinafter referred to as “AGREEMENT”); and

WHEREAS, the Supplier and Siemens             wish to enter into this ADOPTION
AGREEMENT.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the PARTIES agree as follows:

Article 1 – Definitions

Capitalized terms shall have the meaning assigned to them in the AGREEMENT
unless stipulated otherwise in this ADOPTION AGREEMENT.

Article 2 – Adoption of MASTER PURCHASE/RESELLER AGREEMENT

 

(1) The Supplier hereby agrees to provide, and Siemens             hereby agrees
to procure Software Product(s), Services, and Documentation under the terms of
the AGREEMENT, which is hereby incorporated by reference as though fully
rewritten herein, except if a provision or attachment is specifically excluded
or modified in this ADOPTION AGREEMENT which forms the basis of the contractual
relationship between the Supplier and Siemens. The term “Siemens” as used in the
Agreement, and as it is incorporated into the ADOPTION AGREEMENT, will mean
“Siemens             ”. Such modifications or changes to the AGREEMENT shall
apply only to Siemens             and the Supplier. Siemens             will be
solely and individually liable for its own acts, omissions, duties and
obligations including, but not limited to, payment of its invoices. Siemens
            shall not be liable for Siemens or another Affiliate’s acts or
omissions, non-performance or performance including, but not limited to, payment
of invoices under the AGREEMENT, and the Supplier agrees not to seek recourse
against Siemens             for the breaches, acts or omissions including
non-payment of invoices of Siemens or an Affiliate. Likewise, Siemens shall not
be liable for Siemens             or an Affiliate’s acts or omissions,
non-performance or performance including, but not limited to, payment of
invoices under the AGREEMENT, and the Supplier agrees not to seek recourse
against Siemens for the breaches, acts or omissions including non-payment of
invoices of Siemens             or another Affiliate.

 

PRODUCTS AND SERVICES    Page 74 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

(2) This Adoption Agreement shall become effective upon the last date of
execution by the authorized representatives of the Parties (“Effective Date”)
and shall remain in effect for a coterminous period with the Agreement.

 

(3) This instrument contains the entire agreement between Siemens            and
the Supplier and supersedes any and all prior negotiations, correspondence,
understandings between Siemens            and the Supplier concerning the
subject matter hereof. It may not be changed orally, but only by an agreement in
writing signed by both Siemens            and the Supplier hereto.

Article 3 – Specific stipulations under this ADOPTION AGREEMENT

The following specific modifications to the Agreement have been agreed to by the
parties:

 

(1) Specific stipulations (To include: country specific regulations, governing
law, tax, service level agreement, etc.)

 

(2) Each of the following Attachments shall constitute an integral part hereof:



 

 

 

Article 4 – Relationship of AGREEMENT to ADOPTION AGREEMENT

In the event of any conflict or inconsistency between the terms of this ADOPTION
AGREEMENT with the AGREEMENT, the ADOPTION AGREEMENT shall prevail over the
AGREEMENT.

 

Supplier

  Siemens                                             

 

Signature

 

 

Signature

 

Name (print)

 

 

Name (print)

 

Date

 

 

Date

 

PRODUCTS AND SERVICES    Page 75 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

Attachment J: Customer and Partner Engagement Scenarios

 

Scenarios

  

Lead ID

  

Contract

Holder

  

Implement

  

Post

Support

  

Comp on

Hosted Services

  

Comp on
other

Services

  

SEN

Revenue

Retirement

Standard:                      Siemens    Siemens    Siemens    Siemens   
Siemens    Siemens    Siemens    Yes Other Scenarios and
Exceptions:                      Customer Relationship Management Software
vendors (“CRM”) (assuming referral)    CRM    Siemens    Siemens    Siemens   
Siemens    Siemens    Yes EMEA Contract    Siemens    Siemens    Siemens   
Siemens    Siemens    Siemens    Yes US Contract    inContact    inContact   
inContact/Siemens*    inContact/Siemens*    No    Siemens if Siemens provides
the Services    No ***    ***    ***    ***/Siemens    ***/Siemens   
Siemens/Override    Siemens if Siemens provides
the Services    Yes                      Existing inContact EMEA Customers*   
                  Customers- Agree    Siemens    Siemens    Siemens    Siemens
   Siemens    Siemens    Yes Customers- DisAgree    InContact    inContact   
inContact/Siemens    inContact/Siemens    No    Siemens if Siemens provides
the Services    No

 

* Siemens will be given the opportunity to convince Customer to use Siemens
services and/or branding

 

PRODUCTS AND SERVICES    Page 76 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

ATTACHMENT K: SPECIFICATIONS/PRODUCTS

The Supplier’s Deliverables consists of their complete Hosted Services (Software
as a Service (SaaS)) contact center solution suite. This solution suite is
delivered from dedicated data centers and is consumed by the Customer through
web based interfaces such as an internet browser (which is not a part of the
Hosted Services). Other than specific elements called out below, for example for
screen recording, no software is installed at the customer location or on the
end user machines.

The hosted contact center solution suite that is delivered consists of a number
of applications / capabilities including but not limited to:

 

  •  

Automatic Call Distribution (ACD)

 

  •  

Interactive Voice Response (IVR)

 

  •  

Voice ports on the IVR

 

  •  

Multimedia communications to include voice, chat, email

 

  •  

Predictive outbound dialing

 

  •  

Storage and data management

 

  •  

Text-to-speech (TTS)

 

  •  

Automated speech recognition (ASR) services

 

  •  

Voice recording solutions for recording calls between agents and call center
customers

 

  •  

Screen recordings of the agent’s desktop

 

  •  

Workforce optimization

 

  •  

Hiring

 

  •  

eLearning for the agents

 

  •  

Coaching

 

  •  

Quality Management

 

  •  

Echo customer surveys

 

  •  

Reporting software

Products / Components Resold from or Powered by Third Parties

 

  •  

eLearning

 

  •  

Hiring

 

  •  

Coaching

 

  •  

Screen Recording

 

  •  

Workforce Optimization / Management

 

  •  

Predictive Dialer

 

  •  

Reports 2.0

 

  •  

Text-to-Speech

 

  •  

Automate Speech Recognition (ASR)

Software installed on a Customer’s machine on premise:

 

  •  

InContact screen recording application

 

  •  

inTouch

 

  •  

inStudio

 

  •  

QlikView

 

  •  

inContact Client API

 

  •  

KnowlAgent Client

 

PRODUCTS AND SERVICES    Page 77 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

Security Specifications

 

  •  

The Supplier’s Deliverable currently meet all applicable requirements and
regulations and Supplier agrees that its Deliverables will meet in country
regulations for regions outside the United States as of the delivery date for
any Deliverables specified in a purchase order for delivery outside of the
United States.

 

  •  

The Supplier’s Deliverables meet federal regulations for CPNI and customer
personal information (SPI)

 

  •  

The Supplier’s Deliverables are PCI compliant.

The Supplier will provide a SAS70 compliant environment

Language Specifications:

The Supplier will ensure that all of the browser-based capabilities for agents,
supervisors, and managers (as described above) are available in the following
languages:

 

  •  

English

 

  •  

German

 

  •  

Spanish

 

  •  

Portuguese (Brazilian)

 

  •  

Italian

 

  •  

French

Browser-based platform items include, but are not limited to:

 

  •  

Central (both Admin- and Agent-facing screens)

 

  •  

Surveys

 

  •  

Quality Management

 

  •  

Event Manager

 

  •  

ThinAgent

 

  •  

Chat Client

 

  •  

Database Connector

 

  •  

Reports 2.0

Non browser-based applications that are English-only include:

 

  •  

Studio (script development environment)

 

  •  

inTouch (real-time and historical reporting)

 

  •  

CallDetail (Bulk data/report export utility)

These non browser-based applications and related documentation will be provided
in additional languages of German, Spanish, Portuguese, Italian, and French per
a mutually agreeable timeline and a priority list that will be established.

inContact will provide documentation for browser-based platform items in German
as well as English per a mutually agreeable timeline and a priority list will be
established for Spanish, Portuguese, Italian and

French. Documentation for Agent (“ThinAgent” – the browser-based application
used by agents to handle contacts) will be provided in all supported languages
per a mutually agreeable timeline.

 

PRODUCTS AND SERVICES    Page 78 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

ATTACHMENT L: COUNTRY LIST

Below are the countries that as of the above date constitute EMEA as referenced
in this Agreement. Siemens and inContact will update this list as required by
political and other circumstances beyond their control, but it is the intent of
each party that EMEA mean each and every sovereign state and domestic territory
in EMEA.

Europe

Albania

Andorra

Armenia

Austria

Belarus

Belgium

Bosnia and Herzegovina

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Georgia

Germany

Greece

Hungary

Iceland*

Ireland

Italy

Kosovo

Latvia

Liechtenstein

Lithuania

Luxembourg

Macedonia

Malta

Moldova

Monaco

Montenegro

Netherlands

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia

Slovakia

 

PRODUCTS AND SERVICES    Page 79 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

Slovenia

Spain

Sweden

Switzerland

Ukraine

United Kingdom of Great Britain and Northern Ireland

Vatican City

Middle East and North Africa

Afghanistan

Algeria

Azerbaijan

Bahrain

Egypt

Iran

Iraq

Israel

Jordan

Kuwait

Lebanon

Libya

Morocco

Oman

Pakistan

Qatar

Saudi Arabia

Somalia

Syria

Tunisia

Turkey

United Arab Emirates

Yemen

Sub Saharan Africa

Angola

Benin

Botswana

Burkina Faso

Burundi

Cameroon

Cape Verde

Central African Republic

Chad

Comoros

Republic of the Congo

Democratic Republic of the Congo

Cote d’Ivoire

Djibouti

Equatorial Guinea

 

PRODUCTS AND SERVICES    Page 80 of 81 MRA Products and Services Final
2011-03-14   



--------------------------------------------------------------------------------

Eritrea

Ethiopia

Gabon

The Gambia

Ghana

Guinea

Guinea-Bissau

Kenya

Lesotho

Liberia

Madagascar

Malawi

Mali

Mauritania

Mauritius

Mozambique

Namibia

Niger

Nigeria

Rwanda

Sao Tome and Principe

Senegal

Seychelles

Sierra Leone

South Africa

Sudan

Swaziland

Tanzania

Togo

Uganda

Zambia

Zimbabwe

 

PRODUCTS AND SERVICES    Page 81 of 81 MRA Products and Services Final
2011-03-14   